     Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 1 of 58 Page ID #:863



 1     Macy D. Hanson
       Admitted Pro Hac Vice
 2     The Law Office of Macy D. Hanson, PLLC
       102 First Choice Drive
 3     Madison, MS 39110
       Miss. Bar No. 104197
 4     Telephone: 601-853-9521
 5
       An Attorney for Plaintiffs and the Proposed Classes
 6     [additional counsel on signature page]
 7
                                     UNITED STATES DISTRICT COURT
 8
                                    CENTRAL DISTRICT OF CALIFORNIA
 9                                        SOUTHERN DIVISION
10

11
       VIVIAN GRIJALVA; EVAN WENDT; )
       JASMINE YOUNG; ERINN SUDOL; )
12
       JENNIFER ACKERMAN;                   )
       ELIZABETH RIPOLI; JAIME SWEAT; )
13
       JETZEBELL GARCIA; ERICKA             ) Case No. 8:18-02010-JLS-DFM
       ZURA; ZACHARY HODGES;                )
14
       MICHAEL PARI; and ANTHONY            )
       PARI, individually                   )
15
                                            ) SECOND AMENDED COMPLAINT
       Plaintiffs,                          )
16
                                            )
              v.                            ) DEMAND FOR JURY TRIAL
17
                                            )
       KEVIN MASON, P.A.; GM LAW            )
18     FIRM, LLC; KEVIN P. MASON, in his ))
       individual capacity; CHANTEL L.      )
19
       GRANT, in her individual capacity;   )
20     NATIONAL LEGAL STAFFING              )
                                            )
21
       SUPPORT, LLC; RELIANT                )
       ACCOUNT MANAGEMENT (RAM), )
                                            )
22     LLC; RESOLVLY, LLC; GREGORY )
23
       FISHMAN, in his individual capacity; )
       JULIE QUELER, in her individual      )
                                            )
24     capacity; JOHN AND JANE DOE          )
25     DEFENDANTS 1-5; and XYZ              )
                                            )
       BUSINESS ENTITY DEFENDANTS )
26
       1-5.                                 )
                                            )
27
                                            )
       Defendants.                          )
28                                          )
                                            )
       ______________________________________________________________________________________________
                                                   - 1 –

                                                SECOND AMENDED COMPLAINT
     Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 2 of 58 Page ID #:864



 1
                                   SECOND AMENDED COMPLAINT
 2
              1.     The (twelve) Plaintiffs, Vivian Grijalva; Evan Wendt; Jasmine Young; Erinn
 3
       Sudol; Jennifer Ackerman; Elizabeth Ripoli; Jaime Sweat; Jetzebell Garcia; Ericka Zura;
 4
       Zachary Hodges; and Michael and Anthony Pari (“Plaintiffs”), bring this action for
 5
       themselves, individually, to recover damages caused by the Defendants, Kevin Mason, P.A.;
 6
       GM Law Firm, LLC; Kevin P. Mason, esq., individually; Chantel L. Grant, esq., individually;
 7
       National Legal Staffing Support, LLC; Reliant Account Management (RAM), LLC; Resolvly,
 8
       LLC; Gregory Fishman, individually; Julie Queler, individually; John and Jane Doe
 9
       Defendants 1-5, and XYZ Business Entity Defendants 1-5 (“the Defendants”).
10
              2.      Plaintiffs’ allegations are based upon personal knowledge as to their own acts
11
        and upon information and belief as to all other matters alleged in this Second Amended
12
        Complaint, including the investigation of counsel, publicly available information, news
13
        articles, press releases, and additional analysis. Plaintiffs believe that substantial evidentiary
14
        support will exist for the allegations set forth herein after a reasonable opportunity for
15
        discovery.
16
       I.     NATURE OF THE ACTION
17
              3.     This is a consumer, non class-action, case about the Defendants’ illegal, and
18
        deceptive, nationwide, advanced-fee, “student loan debt resolution” scam that leaves
19

20
        vulnerable debtors, like the thirteen Plaintiffs in this case, tens of thousands of dollars

21
        poorer, with their credit destroyed, and often leaves them as Defendants in state court
22      collection lawsuits brought forward by their creditors on these essentially non-dischargeable
23      debts. The scam at issue in this lawsuit ruins its victim’s financial lives and causes them
24      severe financial, emotional, hedonic, reputational, and psychological damage.
25            4.     The Defendants, through their web of business relationships, engage in illegal
26      cold-call-telemarketing to solicit consumers struggling with their private student loan debt (or
27      other consumer debts) to enroll in the Defendants’ student loan (or consumer loan) “debt
28      resolution program” – which turns out to be nothing more than the Defendants’ Enterprise’s
       ______________________________________________________________________________________________
                                                   - 2 –

                                             SECOND AMENDED COMPLAINT
     Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 3 of 58 Page ID #:865



 1
       illegal collection of up-front fees for the performance of little, if any, legitimate legal/debt
 2
       resolution services.
 3
             5.     In brief, the “student loan debt resolution” racket at issue in this lawsuit works
 4
       as follows: Resolvly, LLC, a shell limited liability company controlled by Gregory Fishman
 5
       and Julie Queler, purchases, or otherwise obtains under false pretenses, sales-leads of
 6
       consumers who have large student loan balances. The Defendants particularly focus their
 7
       marketing efforts on consumers who are struggling with making timely payments on their
 8
       student loan accounts, focusing on private student loans.
 9
             6.     National Legal Staffing Support, LLC (“NLSS”), another shell limited liability
10

11
       company controlled by Gregory Fishman and Julie Queler, cold-calls the consumers listed on

12
       these sales-leads to solicit customers for the “student loan debt resolution program” at issue

13     in this lawsuit. The sales staff of this racket, employees of Gregory Fishman and Julie
14     Queler’s shell companies – who all work in the same “boiler room” office at 1515 Federal
15     Highway, Boca Raton, Florida – represent to the recipients of these cold-calls that they work
16     for attorneys, Kevin Mason and/or Chantel Grant and/or GM Law Firm, and that they offer
17     a debt resolution program that is guaranteed to eliminate all the consumer’s student loan
18     (and/or other consumer) debt for fifty cents on the dollar. After completing the Kevin
19     Mason/Chantel Grant/GM Law Firm/NLSS payment-plan of half of the amount of the
20     consumers’ total loan balance(s) – paid, up-front, in 36 to 60 equal monthly payments – the
21
       consumers’ creditors will purportedly eliminate the outstanding debts without any negative
22
       impacts on the consumers’ credit reports.
23
             7.     This telemarketing sales pitch, it tuns out, it a lie and a fraud. These up-front fees
24
       are stolen, and split amongst the Defendants, while no debt relief services of any value to the
25
       clients, like Plaintiffs, are performed.
26
             8.     The attorney-marketing-fronts, Florida attorneys, Kevin Mason and Chantel
27
       Grant and their associates at GM Law Firm, formerly Kevin P. Mason, P.A., provide the
28
       cover of legitimacy for the illegal “debt resolution” programs that the Defendants operate.
       ______________________________________________________________________________________________
                                                   - 3 –

                                            SECOND AMENDED COMPLAINT
     Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 4 of 58 Page ID #:866



 1
       The use of attorney-marketing-fronts, like Kevin Mason and Chantel Grant, to provide an
 2
       aire of legitimacy to this “debt resolution program” is essential to the racket’s success in
 3
       enrolling new clients (victims).
 4
              9.    Further, and although the written marketing materials and oral representations
 5
       made during the Defendants’ telemarketing cold-calls all purport that NLSS is the law firms’
 6
       “payment processor” for the monthly “debt settlement program plan payments” stolen by
 7
       this racket, the real payment processor involved in collecting these monthly “plan” payments
 8
       is a California payment-processing company called Reliant Account Management (RAM),
 9
       LLC.
10

11
              10.   All (illegal, up-front) payments for this telemarketing “debt resolution service” –

12
       the life blood of this Enterprise and the source of all of its ill-gotten funds – are wired

13     through the accounts of Orange County, California-based Defendant, RAM, and then
14     remitted from RAM’s accounts to the other members of this Enterprise in proportions that
15     are not currently known to Plaintiffs.
16            11.   Defendants’ web of relationships, and the arrangements between them, funneled
17     unjust and unearned profits and/or other illicit benefits to the Defendants through their
18     collusive activities. Each Defendant participated in the scheme with the knowledge and
19     collusion of the other participants, as described in greater detail in this Second Amended
20     Complaint.
21
       II.    PARTIES
22
              A     Plaintiffs
23
              12.   First-named Plaintiff, Vivian Grijalva, is a resident of Orange County, California.
24
              13.   Second-named Plaintiff, Evan Wendy, is a citizen of the state of New York for
25
       the purposes of these claims. Evan Wendt now resides in Connecticut.
26
              14.   Third-named Plaintiff, Jasmine Young, is a citizen of the state of Texas.
27
              15.   Fourth-named Plaintiff, Erinn Sudol, is a citizen of the state of Virginia, who
28
       currently resides overseas with her husband, who was transferred overseas for work.
       ______________________________________________________________________________________________
                                                   - 4 –

                                           SECOND AMENDED COMPLAINT
     Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 5 of 58 Page ID #:867



 1
             16.   Fifth-named Plaintiff, Jennifer Ackerman, is a citizen of the state of California.
 2
             17.   Sixth-named Plaintiff, Elizabeth Ripoli, is a citizen of the state of Illinois.
 3           18.   Seventh-named Plaintiff, Jaime Sweat, is a citizen of the state of Washington.
 4           19.   Eighth-named Plaintiff, Jetzebell Garcia, is a citizen of the state of Florida.
 5           20.   Ninth-named Plaintiff, Ericka Zura, is a citizen of the state of Ohio.
 6           21.   Tenth-named Plaintiff, Zachary Hodges, is a citizen of the state of Georgia.
 7           22.   Eleventh and Twelfth-named Plaintiff, Michael Pari and Anthony Pari are father
 8     and son (Michael Pari is the father of Anthony Pari) and are both adult citizens of the state of
 9     Florida. Michael and Anthony Pari are joint co-clients in the NLSS/Kevin Mason/Kevin
10     Mason, P.A./GM Law Firm/Chantel Grant “student loan debt resolution program”
11     Enterprise operated, in concert, by all named-Defendants in this matter. Anthony Pari is the
12     student loan debtor who was enrolled into the Defendants’ “program”, but Michael Pari
13     made the RAM-monthly auto draft payments from his checking account on behalf of his son,
14     Anthony Pari. Both Michael and Anthony Pari were clients of the Defendants’ “program”
15     and have suffered immense harm as a result.
16           23.   All Plaintiffs can be served via their counsel-of-record in this matter.
17           B.    Defendants
18           24.   First-named Defendant, Kevin Mason, P.A., is a Florida corporation that
19     purported to offer professional legal services to the public. Florida attorney, Kevin Mason, is
20
       the registered agent of Kevin Mason, P.A. Kevin Mason, P.A., may be served via its counsel-
21
       of-record in this matter.
22
             25.   Second-named Defendant, GM Law Firm, LLC, is a Florida limited liability
23
       company that purports to offer professional legal services to the public. This law firm is
24
       owned and operated by Florida attorneys, Kevin P. Mason and Chantel L. Grant, upon
25
       information and belief - although its activities are controlled by Gregory Fishman and Julie
26
       Queler. Chantel L. Grant, is the registered agent of GM Law Firm, LLC. It principal place of
27
       business is: 1515 South Federal Highway, Suite 105, Boca Raton, Florida 33432. GM Law
28
       Firm may be served via its counsel-of-record in this matter.
       ______________________________________________________________________________________________
                                                   - 5 –

                                          SECOND AMENDED COMPLAINT
     Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 6 of 58 Page ID #:868



 1
             26.    Third-named Defendant, Kevin P. Mason, individually, is a Florida attorney.
 2
       Kevin Mason is an owner and principal of Kevin Mason, P.A., and GM Law Firm, LLC,
 3
       along with his law partner, Chantel L. Grant. Kevin Mason may be served via his counsel-of-
 4
       record in this matter. Kevin Mason does not possess the licensure to practice law in any state
 5
       other than Florida.
 6
             27.    Fourth-named Defendant, Chantel L. Grant, individually, is a Florida attorney.
 7
       Upon information and belief, Chantel Grant is an owner and principal of GM Law Firm,
 8
       along with her law partner, Kevin P. Mason. Chantel Grant may be served via her counsel-
 9
       of-record in this matter.. Chantel Grant does not possess the licensure to practice law in any
10

11
       state other than Florida.

12
             28.    Fifth-named Defendant, National Legal Staffing Support, LLC (“NLSS”), is a

13
       Delaware limited liability company, with its principal place of business located in the same

14
       building as the offices of the Attorney and Law Firm Defendants, at: 1515 South Federal

15
       Highway, Suite 113, Boca Raton, Florida 33432. NLSS, and its agents, John and Jane Doe

16
       Defendants 1-5, acted as agents and as co-conspirators and co-tortfeasors, acting in

17
       concerted action with the other Defendants, forming a RICO Enterprise, and creating the

18
       basis for joint and several liability on the part of all Defendants in this litigation.

19
             29.    Sixth-named Defendant, Reliant Account Management (RAM), LLC (“RAM”),

20
       is a California limited liability company based in Orange County, California. RAM’s registered

21
       agent with the California Secretary of State is: Registered Agent Solutions, Inc., 1220 South

22
       Street, Suite 150, Sacramento, California 95811. RAM, for all purposes related to this lawsuit,

23
       acted as an agent and as a co-conspirator and co-tortfeasor, acting in concerted action with

24
       the other Defendants, forming a RICO Enterprise, and creating the basis for joint and

25
       several liability on the part of all Defendants in this litigation. Further, RAM acted as the
       payment-processor for the previous RICO Enterprise involving Gregory Fishman, Debt Be
26
       Gone, LLC/Berges Law Group. This prior illegal un-front “debt resolution program” was
27
       sued by the Federal Trade Commission and shut down by the FTC-appointed Receiver.
28


       ______________________________________________________________________________________________
                                                   - 6 –

                                            SECOND AMENDED COMPLAINT
     Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 7 of 58 Page ID #:869



 1
              30.    Seventh-named Defendant, Resolvly, LLC (“Resolvly”), is a Florida limited
 2
       liability company, with its principal place of business located in the same building as NLSS,
 3     GM Law Firm, and the former Kevin Mason, P.A., at: 1515 South Federal Highway, Boca
 4     Raton, Florida 33432. Resolvly, and its agents, John and Jane Does 1-5, act as agents and as a
 5     co-conspirators and co-tortfeasors, acting in concerted action with the other Defendants,
 6     forming a RICO Enterprise, and creating the basis for joint and several liability on the part of
 7     all Defendants in this litigation.
 8            31.    Eighth-named Defendant, Gregory Fishman is a Florida citizen. Gregory
 9     Fishman, upon information and belief, is the leader of the RICO Enterprise described in this
10     Second Amended Complaint. Gregory Fishman is a veteran of up-front-debt-resolution
11     scams, going back, in particular, to a similar “credit card debt resolution program” – Debt Be
12     Gone, LLC/Berges Law Group – that was shut down by a federally-appointed Receiver.
13            32.    Ninth-named Defendant, Julie Queler, is a Florida citizen. Julie Queler, upon
14     information and belief, is a primary investor, and business partner, to Gregory Fishman in
15     this RICO Enterprise. Julie Queler is involved in the day-to-day management of this
16     Enterprise.
17            33.    John and Jane Doe Defendants 1-5, and XYZ Business Entity Defendants 1-5,
18     are presently unidentified persons or companies who have participated with Defendants in
19     this “student loan debt resolution” scheme and who have committed legal malpractice (and
20     other acts of gross negligence), or in the alternative, breaches of contract, express and
21     implied warranties, fraud in the inducement, fraud-in-the-factum, breaches of fiduciary
22     duties, and other violations of common law and statutory duties owed to the Plaintiffs in
23     connection with the “student loan debt resolution” scheme that is at issue in this lawsuit, and
24     for which the Plaintiffs have suffered severe damages.
25     III.   JURISDICTION AND VENUE
26            34.    This Court has jurisdiction over the subject matter of this action pursuant to 28
27     U.S.C. § 1331 and 15 U.S.C. §§ 6101-6108, among the violations of other federal statutes
28     pleaded in this Second Amended Complaint.
       ______________________________________________________________________________________________
                                                   - 7 –

                                            SECOND AMENDED COMPLAINT
     Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 8 of 58 Page ID #:870



 1
             35.    This Court also has supplemental jurisdiction over Plaintiffs’ state common law
 2
       claims pursuant to 28 U.S.C. § 1367.
 3           36.    Venue is proper in this district under 28 U.S.C. § 1391(b) because a substantial
 4     part of the events giving rise to the claims occurred in this district. These substantial events
 5     include all contact, correspondence, auto-draft payments, communications, and the like with
 6     Plaintiff and California (Orange County) citizen, Vivian Grijalva; and venue is also proper
 7     with this Court based upon the significant contacts, the correspondence, and the auto-draft
 8     payments made by Defendants with Plaintiff and California citizen, Jennifer Ackerman.
 9     Further, Defendants purposefully submitted themselves to specific personal jurisdiction with
10     this Court via their intentional and significant contacts with the forum state of California,
11     including, but not limited to, reaching into California to solicit legal business from Vivian
12     Grijalva and Jennifer Ackerman.
13           37.    Finally, and additionally, venue is proper in this Court – and personal jurisdiction
14     exists over the Defendants in this matter in the state of California – based upon the residency
15     of Defendant, RAM, as an Orange County, California, limited liability company. RAM is an
16     in-state Defendant subject to general personal jurisdiction in the courts of the state of
17     California. Also, RAM processed all payments elicited from this RICO Enterprise through its
18     office at 1301 Dove Street, # 1030, Newport Beach, California 92660. This fact satisfies both
19     the personal jurisdiction and venue requirements for this matter to be litigated in this forum.
20     IV.   FACTUAL ALLEGATIONS
21           A.     The Consumer Fraud Abuse and Prevention Act (“the Telemarketing
                    Act”) and the FTC’s Telemarketing Sales Rules.
22

23
             38.    Congress directed the FTC to prescribe rules prohibiting abusive and deceptive

24
       telemarketing acts or practices under the Telemarketing Act, 15 U.S.C. §§ 6101-6108. The

25     FTC adopted the original Telemarketing Sales Rules (“TSR”) in 1995, extensively amended it
26     in 2003, and amending certain provisions thereafter. 16 C.F.R. Part 310.
27

28


       ______________________________________________________________________________________________
                                                   - 8 –

                                           SECOND AMENDED COMPLAINT
     Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 9 of 58 Page ID #:871



 1
              39.        Defendants (all named-Defendants, excluding RAM) are “seller[s]” or
 2
       “telemarketer[s]” engaged in “telemarketing”, as defined by the TSR. 16 C.F.R. § 310.2(dd),
 3
       (ff), and (gg).
 4
              40.        Under the TSR, a “seller” means any person who, in connection with a
 5
       telemarketing transaction, provides, offers to provide, or arranges for others to provide goods
 6
       or services to a customer in exchange for consideration. 16 C.F .R. § 310.2(dd).
 7
              41.        A “telemarketer” means any person who, in connection with telemarketing,
 8
       initiates or receives telephone calls to or from a customer or donor. 16 C.F.R. § 310.2(ff).
 9
              42.        “Telemarketing” means a plan, program, or campaign which is conducted to
10

11
       induce the purchase of goods or services or a charitable contribution, by use of one or more

12
       telephones and which involves more than one interstate telephone call. 16 C.F.R. § 310.2(gg).

13            43.        Defendants are sellers or telemarketers of “debt relief services”, as defined by
14     the TSR. 16 C.F.R. § 310.2(o). Under the TSR, a “debt relief service” means any program or
15     service represented, directly or by implication, to renegotiate, settle, or in any way alter the
16     terms of payment or other terms of the debt between a person and one or more unsecured
17     creditors, including, but not limited to, a reduction in the balance, interest rate, or fees owed
18     by a person to an unsecured creditor or debt collector. 16 C.F.R. § 310.2(o).
19            44.        The TSR prohibits sellers and telemarketers from requesting or receiving
20     payment of any fees or consideration for any debt relief service until and unless:
21
              a. The seller or telemarketer has renegotiated, settled, reduced, or otherwise altered the
22
              terms of at least one debt pursuant to a settlement agreement, debt management plan,
23
              or other such valid contractual agreement executed by the customer; and
24
              b. The customer has made at least one payment pursuant to that settlement agreement,
25
              debt management plan, or other valid contractual agreement between the customer and
26
              the creditor; and to the extent that debts enrolled in a service are renegotiated, settled,
27
              reduced, or otherwise altered individually, the fee or consideration either:
28


       ______________________________________________________________________________________________
                                                   - 9 –

                                               SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 10 of 58 Page ID #:872



 1
                   i. Bears the same proportional relationship to the total foe for renegotiating,
 2
                   settling, reducing, or altering the terms of the entire debt balance as the
 3
                   individual debt amount bears to the entire debt amount. The individual debt
 4
                   amount and the entire debt amount are those owed at the time the debt was
 5
                   enrolled in the service; or
 6
                   ii. Is a percentage of the amount saved as a result of the renegotiation,
 7
                   settlement, reduction, or alteration. The percentage charged cannot change from
 8
                   one individual debt to another. The amount saved is the difference between the
 9
                   amount owed at the time the debt was enrolled in the service and the amount
10

11
                   actually paid to satisfy the debt.

12
            16 C.F.R. § 310.4(a)(5)(i).

13          45.    The TSR prohibits sellers and telemarketers from misrepresenting, directly or by
14   implication, any material aspect of any debt relief service, including, but not limited to, the
15   amount of money or the percentage of the debt amount that a customer may save by using
16   the service. 16 C.F.R. § 310.3(a)(2)(x).
17          46.    For instance, the FTC’s own TSR Compliance Bulletin section titled “Payment
18   Restrictions on Debt Relief Services” reads, in (most) relevant part:
19          “A debt relief service is a program that claims directly, or implies, that it can
20   renegotiate, settle, or in some way change the terms of a person's debt to an unsecured
     creditor or debt collector. That includes reducing the balance, interest rates or fees a person
21
     owes. These services include debt settlement, debt negotiation, and credit counseling.
22
           The TSR prohibits sellers and telemarketers from requesting or receiving payment for
23
     providing debt relief services until three requirements are met:
24
           You must have renegotiated, settled, reduced or otherwise changed the terms of at least
25
     one of the customer’s debts.
26

27
            Your customer must agree to the settlement agreement, debt management plan, or
     other result reached with the creditor due to your service. According to the TSR, the
28


     ______________________________________________________________________________________________
                                                 - 10 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 11 of 58 Page ID #:873



 1
     agreement from the creditor must be in writing, although your customer may agree to it orally.
 2
           You can’t take your fee in advance by getting your customer to agree to a blanket “pre-
 3
     approval” of any settlement you might be able to negotiate in the future.
 4
            Your customer must have made at least one payment to the creditor or debt collector
 5
     as a result of the agreement you negotiated.
 6         ...
 7
            Proportional fee. According to the TSR, your fee must ‘bear the same proportional
     relationship to the total fee for renegotiating, settling, reducing, or altering the terms of the
 8   entire debt balance as the individual debt amount bears to the entire debt amount.’ The
 9   ‘individual debt amount’ and the ‘entire debt amount’ refer to what your customer owed at the
     time she enrolled the debt in the service. So if you settle a proportion of a customer’s total
10
     debt enrolled with you, you may get that same proportion of your total fee.
11          Under the TSR, you may require your customers to set aside your fee and funds to pay
     debts in a dedicated account as long as:
12

13         the account is held at an insured financial institution;
14
           the customer owns the funds (including any interest accrued), controls them, and can
15   withdraw them at any time;
16
              you don’t own or control the company administering the account or have any
17   affiliation with it;
18
           you don’t split fees with the company administering the account; and
19

20         the customer can stop working with you at any time without penalty. If the customer
     decides to end the relationship with you, you must return the money in the account to the
21
     customer within seven business days (minus any fees you’ve earned from the account in
22   compliance with the TSR).
23
             The independent company that administers the account may charge the customer a
24   reasonable fee, but it may not transfer any of the customer’s funds to you — directly or
25
     indirectly — until you have renegotiated, settled, reduced, or otherwise changed the terms of
     at least one of your customer’s debts and met all the related requirements in the TSR.
26

27         It’s illegal to provide ‘substantial assistance’ to another company if you know
     they’re violating the TSR, or if you remain deliberately ignorant of their actions. To
28
     avoid liability for facilitating violations of the TSR, companies that administer
     ______________________________________________________________________________________________
                                                 - 11 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 12 of 58 Page ID #:874



 1
     dedicated accounts should review the policies, procedures and operations of the debt
 2   relief providers to ensure they’re complying with the advance fee ban provision of the
     TSR, including the provision relating to dedicated accounts. As they continue to
 3
     administer dedicated accounts, companies also should investigate consumer
 4   complaints and disputed payments. Some companies administering dedicated accounts
     may not be subject to the FTC’s jurisdiction, but laws enforced by other government agencies
 5
     may apply to them.” See https://www.ftc.gov/tips-advice/business-
 6   center/guidance/complying-telemarketing-sales-rule#debtreliefservices3 (last visited on May
 7
     24, 2019) (emphases added).

 8         47.    As described throughout this Second Amended Complaint, all named-
 9   Defendants have directly-profited from the illegal, unreasonable, advanced-fees for
10
     telemarketed “debt resolution services” that are never actually performed.
11
           48.    Further, RAM has illegally provided substantial assistance to the Enterprise at
12
     issue in this lawsuit by processing the advanced-fee payments when RAM knew, or should
13
     have known, that NLSS/Kevin Mason, P.A./GM Law Firm/Chantel Grant do not meet
14
     with their clients in person at any point.
15
           49.    RAM has buried its head in the sand for years to the illegal nature of this
16
     Enterprise’s advanced-fees for telemarketed “debt resolution services” so that it could
17
     continue to gin profits through its monthly transaction fees, charged to the clients of this
18
     telemarketed student loan debt resolution “program” that performs no services other than
19

20
     stealing its clients money with the promise of elimination of all student loans for 50% of their

21
     clients’ respective student loan balances at the time of enrollment in the “program”.
22         50.    All Defendants in this action have joint and several liability to each of the
23   Plaintiffs for all damages caused to them by the Enterprise’s willful, shocking, and wanton
24   violations of the TSR.
25         B.     The Defendants’ Illegal Advanced-Fee “Student Loan Resolution”
                  Telemarketing Scheme.
26
           51.    The Plaintiffs have each been victims of the Enterprise’s illegal, advanced-fee
27
     “student loan debt resolution” telemarketing scheme, as described in this Second Amended
28
     Complaint.
     ______________________________________________________________________________________________
                                                 - 12 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 13 of 58 Page ID #:875



 1
            52.      Before getting into the specifics of the thirteen Plaintiffs’ factual allegations1, the
 2
     following are some illustrative consumer/client complaints, taken from publicly-available
 3
     consumer-review Web sites, that describe the illegal, advanced-fee, telemarketing scheme
 4
     committed, identically, by the Defendants against the Plaintiffs (and many others):
 5
            53.      (CollegeInvestor.com, Forums, (last viewed: May 24, 2019),
 6
     http://forums.thecollegeinvestor.com/index.php?topic=367.0)
 7
     Topic: Kevin Mason Law Firm
 8
                  a. June 13, 2016 (KCoop156): Has anyone worked or heard of Kevin Mason PA out of
 9                   Boca Raton Florida. They told me they could sue my private student loans for consumer
                     compliance issues and get them dismissed or settled for a lot less. I would be responsible
10                   for 50% of what I currently owe. He is a member of the florida state bar in good standing.
                     But i havent found much more than that. I am afraid to get into a contract with him but
11                   then it be a scam. Would love some feedback.

12
                  b. June 13, 2016 (Response from College Investor Administrator): I've never heard of
13                   them, but that doesn't mean anything. There are tons of lawyers (both good and bad), out
                     there.
14
                     Just be very careful in working with any law firm. Make sure that you ask them exactly
15                   what steps they are going to take in fighting your debt.

16                   A lot of people get burned dealing with law firms trying to get their student loan debt
                     dismissed.
17
                     Make sure they don't ever:
18                   1. Ask you to stop making payments
                     2. Ask you to make payments to them
19
                     Both of these are big red flags that they are NOT trying to help you.
20                   Most people don't ever need a student loan lawyer unless you're struggling to get out of
                     default, or you are being sued by your private lender.
21
                     If neither of these apply, all good lawyer will:
22                   1. Validate that the debts are legitimate (which you likely know to be the case)
                     2. Validate that they haven't violated any debt collection laws (which you could sue them
23                   for violating)

24                   If you're making payments and have no issues, then a lawyer isn't a good option. If you

25
     1
       The Plaintiffs’ claims all are unified by a common nucleus of material facts and operative law, with the only
26
     differences in their claims being: (1) the amount of their monthly “plan” payments to the Defendants; (2) the
27
     starting date for these illegal advanced-fee payments to the Defendants; (3) the ending date for these illegal
     advanced-fee payments to the Defendants; (4) whether the Plaintiffs have yet been sued – and whether
28   judgments were obtained – by their creditors; (5) the extent, and effect of, the negative credit reporting
     against Plaintiffs by their creditors for the non-payment of these accounts that is central to the Defendants’
     scheme; and (6) the extent of all of this has had on the lives of the Plaintiffs.
     ______________________________________________________________________________________________
                                                 - 13 –

                                              SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 14 of 58 Page ID #:876



 1               did have one of the issues above, a lawyer could help.

 2               When working with a lawyer, I prefer fee based approach for their time, versus settlement
                 based approach. You simply pay for the lawyers time. Most won't do it, but many
 3               legitimate ones will.

 4
              c. July 21, 2016 (Response from College Investor Administrator): We don't
 5               recommend you make payments to a law firm and not your students loans because it will
                 harm your credit score dramatically by not making payments.
 6
                 While we don't know any plan of action you put together with this firm and what your
 7               individual arrangement is, a typical scenario looks like this:
                 - You stop paying your lender and make the same payment to this law firm
 8               - Your credit score is badly damaged and your lender starts moving your loan to collections
                 - After a long time (it can vary from months to years), this law firm attempts to settle your
 9               debts by telling the lender "see, this guy is broke and hasn't made a payment to you in
                 years... why don't you just settle and get what money you can today".
10               - The lender can always say nope, we will sue and garnish his wages and collect our debt.
                 There is no way for them to truly guarantee a 50% cut in the loan.
11
                 No matter what the end result is, we've typically always seen the person who did them
12               (i.e. you) in worse shape than before you started. There are no guarantees, the process
                 can take years, and meanwhile you've harmed your credit to a point where you're not
13               going to be buying a house, car, or maybe even have trouble renting an apartment for a
                 long time.
14
                 Plus, making 5 years of payments to them versus your lender loses a lot of progress you
15               could have actually made on your student loan debt.

16               Next steps going forward? I would look at your contract with them and see how you can
                 cancel. I would tell them you are canceling. If you do think something is amiss, I would
17               also encourage you to contact your state's attorney general, the Consumer Finance
                 Protection Bureau, and even your State Bar and report the lawyer.
18               As for some red flags to look for based on what you wrote:
                 - You say this money is in an escrow account - what are the terms of the escrow
19               agreement and is this escrow account held by a third party? That is a good indicator of
                 whether the firm is being honest. A true escrow account will not be owned or operated by
20               the law firm, but will be a completely third party and there will be terms about when the
                 money can be withdrawn either to be returned to you or paid to the law firm.
21
                 - How can the law firm be late filing paperwork for you and what paperwork are they
22
                 actually filing? What are you asking be done at Transunion that would require a lawyer?
                 Whether or not its a scam, a firm that does not meet deadlines set forth in the original
23
                 agreements is never one I want to work with.
24
              d. July 25, 2016 (Final response from College Investor Administrator) If you're
25               paying by credit card I would dispute the charge and cancel the contract with them. You
                 run the risk they would collect, but it's probably less harm to your credit than what they
26               propose.

27               Second, I would report them to the CFPB and the state attorney general. The whole thing
                 sounds wrong, unprofessional for sure.
28


     ______________________________________________________________________________________________
                                                 - 14 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 15 of 58 Page ID #:877



 1
              e. August 8, 2016 (Response from G434): Complain to Attorney General and FL Bar. I
                 am in same boat and will not slander as I do not want to end up in defermation law suit. I
 2
                 am just encouraging to use proper channels to resolve this. It seems after 1 year, those
 3
                 who have been involved are realizing (unfortunately a bit late) that something is really
                 wrong.
 4
              f. October 5, 2016 (Response from bgrasso): Hello everyone,
 5
                 I just wanted to weigh in on my experience so far with Kevin Mason law handling my
 6               private student loans with Navient (Sallie Mae).
                 Last September I was contacted by Joe DeVito from National Legal Staffing Support on
 7               behalf of Kevin Mason PA to sue Navient for unlawful practices. He told me Kevin Mason
                 had been very successful with getting student loans from Navient completely dismissed. At
 8               this point I had been paying my private student loans over $700/month for about 5 years
                 and hadn't seen even a dent made in my principal balance (around $100k). I was
 9
                 desperate and Joe told me exactly what I wanted to hear, like "you can finally buy a house
                 and start a life!", and caught me hook line and sinker. He told me to stop making
10
                 payments to Navient immediately and I would start making the same monthly payments
                 ($718/month) to the law firm but I would only make them for 5 years, versus 10 years
11
                 with navient, and no interest would accrue. He told me the $ I paid them would go towards
                 legal fees and if Navient settled for a small amount (1-2%) instead of completely
12
                 dismissing my loans. He also said legal assistants would monitor my credit, as well as my
                 father's (who co-signed my loans), to make sure Navient wasn't reporting anything
13
                 negative as it is illegal for them to do so once they receive cease & desist letters from the
                 law firm.
14
                 I honestly still can't believe I fell for any of this. A few months in I noticed they weren't
                 doing things they said they would (like sending paperwork as another person on the forum
15
                 stated). I was offered a job in NY at the beginning of this year and needed to get an
16               apartment here. That's when I found out my credit score had gone from a 700 to a 500
                 and I had to pay double the amount of a deposit on an apartment just to move. I
17               contacted my legal assistant at National Legal Staffing Support and she said there was
                 nothing they could do besides send dispute letters to the credit bureaus which I got no
18               actual proof of them doing and even if they did it didn't help at all. My fathers credit also
                 dropped and he couldn't even rent a car to help me move. No one at the law firm seemed
19               to care or even remember I was told my credit would be monitored and this wouldn't
                 happen.
20               In August I received an email from them saying Navient had sent them a settlement offer
                 (although I never got actual proof of this offer) for $41,500. I thought it was great news
21               since I was told the money I was paying the law firm would go towards a settlement but
                 boy was I wrong. After pretty much having to beat a real answer out of Joe he told me I
22               would have to pay both the settlement from Navient AND the law firm, meaning it would
                 equal around the same amount as my original loan balance and all I did was ruin my
23               credit. They said they would keep trying to go for complete dismissal but it seemed like all
                 they were using for dismissal were the 3 calls Navient made to me since receiving the
24               cease & desist from the law firm. I was given no actual proof of them doing any case work
                 and I really believe they will just use illegal calls made for dismissal.
25               I started doing research on Kevin Mason and NLSS and a lot of people were saying it's a
                 scam and to contact the Attorney General of Florida so I did. I gave them the whole story
26               and when someone contacted me back last week they asked for more information and said
                 they were sending my Amended First Amended Complaint to Kevin Mason but all they
27               could really do is mediate the Amended First Amended Complaint between us. Yesterday I
                 received a VERY angry voicemail from someone named Greg at NLSS who literally
28               screamed at me for filing the Amended First Amended Complaint, stated they "bent over
                 backwards for me" when I needed a 5 day payment extension ONE time, and they've
     ______________________________________________________________________________________________
                                                 - 15 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 16 of 58 Page ID #:878



 1                  "worked so hard on my case" and are going to cancel it. I'm actually terrified to call back
                    because this person berated me so much just on a voicemail message. Has anyone else
 2                  gone this far yet with them and had any sort of help from the attorney general? I have no
                    idea what is going to happen next and I'm scared to find out.
 3

 4               g. October 10, 2016 (Follow up comment from bgrasso): Hi Swamileoni,
 5                  I finally was able to get Joe DeVito (not DeSilva as you stated) to send me an email on
                    how the debt settlement would work after he called me numerous times and I kept
 6                  emailing him to tell him I wanted the information in an email and not over the phone as I
                    feel they twist their words over the phone. When I first spoke to Joe last year about
 7                  signing up for the program he told me Kevin Mason would challenge the debt with Navient
                    by using unethical practices and classes I was charged for and didn't need but now they
 8                  seem to only be concerned with having the Call Log filled out and one of the legal
                    assistants I deal with at NLSS stated the last time I spoke to him "we're going to need
 9                  these calls if we want full dismissal of the loans" which made me believe they aren't doing
                    any real work and are just going to use the 3 illegal calls Navient has made to me since
10                  receiving the cease & desist from the "law firm". I am going to email Joe this week to ask
                    for detailed information on all the work they've done on my case so far and will withhold
11                  any future payments to NLSS until I receive the info. And no, they did not send me an
                    actual settlement letter from Navient, just a letter typed up by Kevin Mason stating the law
12                  firm received a settlement offer from Navient for the $41,500 so I will be asking for proof
                    of that as well.
13                  Have you tried disputing any payments you made to the law firm? I've paid them almost
                    $10,000 now and I'm just going to assume I probably won't be getting any of that back.
14                  And have you already reached out to the Attorney General in Florida? Someone from the
                    Department of Agriculture contacted me back but I don't seem to be getting anywhere with
15                  them, they just keep telling me to get a lawyer, a real lawyer.

16
           54.      The following are some additional illustrative consumer/client complaints and
17
     questions from Reddit.com relating to the illegal, advanced-fee, “student loan debt resolution”
18
     scheme of the Defendants that is the subject of this lawsuit:
19
           55.      (Reddit.com, Forums, (last viewed: May 24, 2019),
20
     https://www.reddit.com/r/personalfinance/comments/3je2to/kevin_mason_law_office_stu
21
     dent_loan/
22
     “Kevin Mason Law Office student loan consolidation/forgiveness a scam?” Reddit
23
     Comment Thread:
24
           a.       Submitted ‘3 Years Ago” by pinion13: I was hoping someone could shed some light
25
                    on this and I figured this sub might be the place to do it. This law
26
                    office: www.kevinmasonlaw.com called offering legal assistance with basically
27                  taking action against the company servicing my private loans and promising that
                    they could cut the loans in half through a settlement. The part that makes me feel
28
                    like it is a scam is I would have to then, apparently, pay back the law office
     ______________________________________________________________________________________________
                                                 - 16 –

                                             SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 17 of 58 Page ID #:879



 1
                 because they will "pay off" my loans. This is if I understood correctly. I got all the
 2               information from her in an email and told her I couldn't continue talking right now,
 3               but would be in touch. This almost sounds like something that could be legit, but
                 who knows. What do you guys think, is this a scam?
 4

 5         b.    Response from DebtResThowaway: Here's how it works: Kevin Mason handles
 6               unsecured debt and private student loans. He does not deal with federal student
                 loans, mortgages, etc.Kevin Mason charges 50% of the unsecured debt that you
 7
                 want dismissed as a retainer fee. This is of the principal amount, not the total
 8               payoff if you kept making payments (which is usually 2-3 times more). He allows
 9               you to pay this amount in monthly payments that have no financing or interest
                 attached.
10
                 There are two outcomes. He is able to completely dismiss the debt or settle for a
11               fraction of the amount. The dismissals occur when the creditors have violated the
12               consumers rights (usually either through the a few different acts, FCBA is one of
                 them). If there is more interest I'll dig up the exact ones.
13
                 For a private student loan, lets take an extreme just for the sake of discussion.
14               Let's say you see a commercial for a trade school. It advertises that people
15               graduating are earning 50k a year and they have a 98% placement rate of their
                 students. You are excited and decide to enroll. You are young and don't know
16
                 much about finance. They loan you 60k.
17               You graduate and can't get a job for a year or two. You take crap jobs in the
18               meantime because you know now with your new skillset it is a matter of time till
                 you are doing what you love. Except you find that job , and it pays 35k a year.
19
                 You ask around , maybe contact some old school mates, they are all either not in
20
                 their field of study or earning 30-40k a year.
21               How can a financial institution think an 18 year old who is going into a field that
                 pays 35k a year is ever going to be able to pay back 60k?(really far more once
22
                 you compute the terms)? Did the advertisement claiming 98% placement
23
                 misrepresent the "product" that was financed?
24               This is an over simplified slam dunk scenario just to give you an idea of the
                 possibilities when using a lawyer who specializes in consumer protection law.
25
                 No lawyer can give a guarantee, it would be like you getting arrested for murder
26
                 and the lawyer telling you he can guarantee you will get off.
27               One other thing, Kevin Mason is not a bankruptcy lawyer. This isn't because
                 bankruptcy is inherently bad, it's just not what he specializes in. In some cases
28
                 bankruptcy may be the better option for you.
     ______________________________________________________________________________________________
                                                 - 17 –

                                        SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 18 of 58 Page ID #:880



 1

 2         c.     Response from CynFul22: Can you speak to what happens to your credit and your
 3                co-signers credit while Mr. Mason is fighting to lower your debt? Also, I received
                  their retainer for half my debt, but what concerns me is that no where in writing
 4
                  does it state that the money I pay into the trust account each month for the
 5                length of my dispute will be used to settle the original debt. Does that make
 6                sense? So let's say I sign this retainer for nearly $42k, and Mr. Mason is able to
                  get my debt lowered from the current $82k down to $50k. Where does it ever
 7
                  specify that I will not be responsible for the $50k AND NOW on top of that this
 8                $42k retainer. Hope that makes sense, any feedback would be appreciated.
 9
           d.     Response from MyMoronRadarFoundYou: They are only offering settlement
10
                  services where they offer a settlement, and do not offer any sort of guarantee. In
11                addition they are pushing student loan consolidation and modification as if it is
12                only a service they can do when actually all federally insured student loans offer
                  students an opportunity to apply for these directly with the servicer. In addition
13
                  he is slyly implying that he can handle the forgiveness of the debt, but that's
14                through bankruptcy, which any BK attorney can do. Federally insured student
15                loans are generally exempt from being discharged in a bankruptcy so that
                  probably won't work
16

17         e.     Answer to question (“Did you ever move forward with them? I (G_Blaze) just got a
18                call from them today and I kind of got that “scam” feeling.) from pinion13: No I didnt,
                  felt to much like a scam. It felt like they would take over your debt, then try to
19
                  battle it out in court to try to reduce them, and if they can't lower the debt they
20
                  would more than likely charge you for their services and now they have your debt,
21                probably at a higher interest rate. Somewhere in their contract I'm sure there is
                  something that will completely screw you over.
22

23         56.    The following is another illustrative comment post from the Web site,
24   Disqus.com, that provides relevant, publicly-available, third-party comments about the Kevin
25   Mason/NLSS (now GM Law Firm) “Student Loan Debt Resolution” program:
26   (Disqus.com, (November 7, 2018),
27   https://disqus.com/home/discussion/getoutofdebtguysite/this_is_how_you_can_settle_you
28   r_navient_student_loan/, posted by “Brittany Grasso”:
     ______________________________________________________________________________________________
                                                 - 18 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 19 of 58 Page ID #:881



 1   Also wondering what happened during/after your settlement with Kevin Mason? Since Navient
     offered a 55% settlement and you were only paying 50% to Kevin Mason did you have to pay the
 2
     remaining 5%? Also, was your credit fixed after the lawsuit?
 3   I was also suckered into using Kevin Mason law to lower the remaining $92k+ on my private Navient
     loans and now owe $46k+ to Kevin Mason and have been paying them over $700 a month for about
 4   a year now.
     They never warned me that my pretty great credit score would be completely destroyed as well as
 5
     my dad's, who was my co-signer. It's really stressing me out and I'm losing a lot of sleep lately. I
 6
     actually missed a wedding yesterday because I tried renting a car and couldn't because of my now
     498 credit score.
 7   They keep telling me it will take up to 3 years for a resolution and there isn't a guarantee my credit
     will be fixed, 2 things they never mentioned in the beginning and I honestly can't imagine suffering
 8   through 2 more years of bad credit and stress like this.
     I should've just kept paying Navient the $700+ a month for the next 10 years just for peace of mind I
 9
     guess. I also just received letters from Navient saying my loans are now in default and will be turned
10   over to a collection agency..did this happen to you as well? I emailed the person I'm set up with at
     national legal staffing about how they can still have a suit against Navient now that my loans are
11   now in the hands of a collection agency and they haven't gotten back to me yet.
     Any advice on what I can do or what my rights are? Please help!
12

13          57.    The Affidavit of former National Legal Staffing Support Document Specialist
14   Supervisor, Je’henna Williamson, who describes – and affirms – the allegations contained in
15   this Second Amended Complaint is attached to, and incorporated into, this Second Amended
16   Complaint as Exhibit “1”. This whistleblower Affidavit was filed as [ECF Doc. No. 86] in the
17   related matter of Ali, et al. v. Mason, et al., Cause No.: 2:18-cv-1110-CBM-FFM (Central
18   District of California). This Affidavit is relevant to the claims of this lawsuit and it is reliable.
19          58.    According to the Affidavit of Je’henna Williamson, former Document Specialist
20   Supervisor for NLSS, Ex. 1 to this SAC, and consistent with the investigation and experience
21
     of Plaintiffs, and their counsel, the following are true:
22
            (a)    “First, NLSS, Resolvly, LLC, and GM Law Firm are all controlled, if not entirely
23
            owned, by a Florida resident named Gregory Fishman.” Williamson Aff., Ex. 1, at
24
            Paragraph 4.
25
            (b)    “NLSS, Resolvly, LLC, and even GM Law Firm are not legitimately-separate
26
            business entities. They are controlled, managed, and primarily, if not entirely, owned by
27
            Gregory Fishman. These business entities are nothing more than alter egos for Gregory
28


     ______________________________________________________________________________________________
                                                 - 19 –

                                           SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 20 of 58 Page ID #:882



 1
            Fishman to hide behind to conceal his racketeering activities.” Williamson Aff., Ex. 1,
 2
            at Paragraph 5.
 3
            (c)     “These business entities – NLSS, Resolvly, and GM Law Firm – are fictions.
 4
            They are shell companies controlled by Gregory Fishman for the sole purpose of him
 5
            perpetuating, and profiting from, his frauds.” Williamson Aff., Ex. 1, at Paragraph 6.
 6
            59.     Further, according to the Williamson Affidavit, Ex. 1:
 7
            (a)     “NLSS regularly (i.e., daily) forges client signatures of legal documents, including
 8
            client retention agreements. This is a routine pattern and practice of NLSS
 9
            management, as directed by Gregory Fishman.” Williamson Aff., Ex. 1, at Paragraph
10
            7(a).
11
            (b)     “The student loan resolution ‘program’ marketed by the Defendants in this case,
12
            Ali, et al. v. Mason et al., is, indeed, a lie and a fraud. NLSS/GM Law Firm/Kevin
13
            Mason, P.A., simply steals their clients’ (victims’) money via the monthly auto draft
14

15
            payments that NLSS/GM Law Firm/Kevin Mason, P.A., defraud from their clients

16
            (victims). Williamson Aff., Ex. 1, at Paragraph 7(b).

17
            (c)     “Gregory Fishman recruits the attorneys who are complicit in this student loan
18          resolution racket. Gregory Fishman/NLSS/Resolvly have the entire marketing
19          materials (that are lies), payment structure, the entire racket set up. Gregory Fishman
20          recruits’ [sic] attorneys with the lure of easy money to place their seals of authority onto
21          this fake student loan resolution ‘program.’” Williamson Aff., Ex. 1, at Paragraph 7(c).
22          60.     As a matter of fact, the CFPB has released at least two separate Consumer
23   Advisory Notices specifically stating that so-called advanced-fee “student loan debt
24   resolution” programs, of the nature perpetuated by the Defendants in this matter, are, in a
25   nutshell, illegal scams.
26          61.     The first of these relevant CFPB Consumer Advisory Notices, “Consumer
27   Advisory: You don’t have to pay someone to help you with your student loans,” July 3, 2013,
28


     ______________________________________________________________________________________________
                                                 - 20 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 21 of 58 Page ID #:883



 1
     by Rohit Chopra, is attached, and incorporated into, this Second Amended Complaint as
 2
     Exhibit “2”.
 3
                62.     The second of these CFPB Consumer Advisory Notices, “Consumer Advisory:
 4
     Student debt relief companies may cost you thousands of dollars and drive you further into
 5
     debt,” December 11, 2014, by Rohit Chopra, is attached, and incorporated into, this Second
 6
     Amended Complaint as Exhibit “3”.
 7
                63.     Plaintiffs were improperly solicited into the Defendants’ “Student Loan Debt
 8
     Resolution” scheme via illegal, and deceptive, telemarketing by the Defendants, or their
 9
     agents.
10
                64.     The Plaintiffs have suffered serious financial and personal harm from wrongful
11
     activities of the Defendants, as described in this Second Amended Complaint.
12
                C.      Specific Factual Allegations of Each the Plaintiffs against Each of the
13
                        Defendants, Respectively.
14

15
                First-Named Plaintiff, Vivian Grijalva

16
                65.     On or about early November 2015, Vivian Grijalva received a telemarketing

17
     telephone call from an agent of “NLSS”, on behalf of NLSS, Kevin Mason, P.A., and
18   attorney, Kevin Mason.
19              66.     During this call, the telemarketing sales agent of NLSS/Kevin Mason/Kevin
20   Mason, P.A., whose identity is currently unknown, described the terms of the purported
21   “student loan debt resolution” settlement program that is at issue in this lawsuit.
22              67.     The terms of the (then) “Kevin Mason Settlement Program” that were
23   represented to Plaintiff, Vivian Grijalva2, orally, during the telemarketing telephone calls that
24   NLSS/Resolvly made to her in early November 2015, and that induced her to join this
25   purported “program”, are contained in both the “Program Overview” materials and the
26   “Welcome to the Program” materials, which are incorporated, by reference, into this Second
27   Amended Complaint.
28
     2
         And to all other Plaintiffs, identically.
     ______________________________________________________________________________________________
                                                 - 21 –

                                                     SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 22 of 58 Page ID #:884



 1
            68.    A copy of the “Program Overview” marketing materials – which also functions
 2
     as a telemarketing sales script for this Enterprise – provided by the Defendants to all of the
 3   Plaintiffs (either through sending them the written marketing materials, as attached to this
 4   lawsuit, or by reading them, orally, during the telemarketing sales pitches) is attached to, and
 5   incorporated into, this Second Amended Complaint as Exhibit “4”.
 6          69.    Page 18 of this “Program Overview”, Ex. 4, contains irrefutable examples of the
 7   fraudulent misrepresentations made during telemarketing calls to prospective clients, like the
 8   Plaintiffs, of this racket in order to induce them to agree to the monthly, illegal, advanced-
 9   fee, RAM-processed payments. Page 18 of the standard Kevin Mason/NLSS Welcome
10   Packet states:
11
     “The costs of the service are a fixed flat fee that your attorney has allowed you to make
12   monthly installment payments. In order to do this, your attorney utilizes a payment
     processing company called National Legal Staffing Support. This is the name that will
13
     show up on your monthly bank statement. This fee is all that you will have to pay.
14   Nothing more, nothing less.
15
     You can expect to be debt free with 39 to 48 months from your first payment. It could be
16   less, but not longer. The reason being is that the litigation process may take shorter
17   because in many cases the banks and their debt collectors settle within the first 12 months
     of the lawsuit. This is a good thing.” See Ex. 4, at Page (Slide) 18.
18
            70.    Although they likely regret it now, the Defendants put their telemarketing sales
19
     script, represented to and relied upon by all Plaintiffs in this case, including Vivian Grijalva, in
20

21
     writing when they created their “Program Overview”, Ex. 4.

22
            71.    The Plaintiffs do not have the telephone calls recorded, but the exact terms of

23
     the specific promises contained on Page 18 of Ex. 4 were made by the NLSS salespersons on
24   all telemarketing calls received by Plaintiffs that induced them to sign up for this purported
25   “student loan debt resolution program.”
26          72.    Moreover, all Plaintiffs were told, during the telemarketing sales calls on the
27   front-end, consistent with Page 18 of Ex. 4, that NLSS was the “payment processor” for the
28


     ______________________________________________________________________________________________
                                                 - 22 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 23 of 58 Page ID #:885



 1
     “attorneys” who supervise, operate, and manage the so-called “student loan debt resolution
 2
     program”.
 3
             73.   The truth, it turns out, is that RAM is the payment processor for this so-called
 4
     “program”; NLSS actually functions as the “law firm”, staying in contact with the clients
 5
     (although feeding the clients lies, in order to keep the monthly payments coming from RAM
 6
     for as long as possible); and the “attorneys”, Kevin Mason and Chantel Grant, are phantoms,
 7
     insofar as they do not directly communicate with their clients, outside of rare occasions (like
 8
     when litigation gets threatened, and only after jumping through many hoops to get such a call
 9
     scheduled).
10
             74.   Interestingly, attorneys, Chantel Grant and Kevin Mason, refuse to answer their
11
     clients’ questions about their “student loan debt resolution program” in writing. This is to
12
     avoid written descriptions of their “program” that would provide evidence of their wrongful
13
     acts.
14

15
             75.   Further, the Kevin Mason “Welcome to the Program” materials/sales script,

16
     either sent to, or orally presented to the Plaintiffs by the NLSS sales staff, are attached to this

17
     Second Amended Complaint as Exhibit “5”.
18           76.   According to the “Welcome to the Program” materials/script: “The Law Office
19   Of Kevin P. Mason P.A. IS A BOUTIQUE MULTI-JURISDICTIONAL LAW FIRM
20   BASED IN SOUTH FLORIDA. OUR PRACTICE IS FOCUSED ON CONSUMER
21   RIGHTS IN STATE AND FEDERAL COURT, AS WELL AS IN ARBITRATION
22   MATTERS. OUR PRACTICE ENCOMPASSES DEFENDING OUR CLIENTS’ RIGHTS
23   AGAINST ABUSIVE AND ILLEGAL PRACTICES BY DEBT COLLECTORS,
24   CREDITORS, AND CREDIT REPORTING AGENCIES. THE STAFF AT The Law
25   Office Of Kevin P. Mason P.A. HAS MANY YEARS OF EXPERIENCE
26   REPRESENTING PEOPLE LIKE YOU, THE AMERICAN CONSUMER, WHO IS
27   FACING A VARIETY OF LEGAL ISSUES. OUR NETWORK OF ATTORNEYS AND
28
     PROFESSIONAL STAFF WILL PROVIDE EXPERT GUIDANCE AND
     ______________________________________________________________________________________________
                                                 - 23 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 24 of 58 Page ID #:886



 1
     REPRESENTATION. WE HAVE DEDICATED OUR CAREERS TO STANDING UP
 2
     FOR YOUR RIGHTS. WE WILL ENSURE THAT THE BEST POSSIBLE OUTCOME
 3
     IN YOUR LEGAL MATTER IS ACHIEVED.” Ex. 5, “Welcome to the Program”
 4
     materials/script, at Page 3.
 5
            77.     Yet, perplexingly, and despite the “Welcome to the Program” materials, Ex. 5,
 6
     being from “your attorney”, Kevin Mason, and “your law firm”, Kevin Mason, P.A., the final
 7
     page (Page 20) of Ex. 5 contains the following:
 8

 9

10

11

12

13

14

15
            78.     A copy of the First-named Plaintiff, Vivian Grijalva’s, November 16, 2015,
16
     engagement letter with Defendant, Kevin Mason, and his law firm – the precursor to GM
17
     Law Firm – is attached to, and fully incorporated into, this Second Amended Complaint as
18
     Exhibit “6”.
19
            79.     On August 30, 2017, without explanation, the Defendants’ Enterprise (via agents
20
     of National Legal Staff Support”) sent Vivian Grijalva a “Limited Scope Legal Services
21
     Agreement” to be entered between the Plaintiff and GM Law Firm, LLC, an entity that she
22
     had never heard of prior to that point. This same “Limited Scope Legal Services Agreement”,
23
     retaining the new law firm of GM Law Firm, PLLC, without any explanation provided, was
24
     sent to each Plaintiff on or about late August 2017.
25
            80.     A copy of the first-named Plaintiff, Vivian Grijalva’s, August 30, 2017, “Limited
26
     Scope Legal Services Agreement” with Defendants, Kevin Mason, Chantel Grant, and their
27
     new law firm, GM Law Firm (the current attorney-front for this RICO Enterprise), is
28
     attached to, and fully incorporated into, this Second Amended Complaint as Exhibit “7”.
     ______________________________________________________________________________________________
                                                 - 24 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 25 of 58 Page ID #:887



 1
               81.   Shockingly, Vivian Grijalva’s student loan debt – held by student loan lender,
 2
     Navient – had already been dismissed in a California state court collection lawsuit prior to
 3
     Vivian Grijalva being solicited by NLSS/Resolvly as a part of this student loan debt resolution
 4
     racket.
 5
               82.   The Summons from this state court collection action – that was dismissed at trial
 6
     in favor of Vivian Grijalva - is attached to, and incorporated into, this Second Amended
 7
     Complaint as Exhibit “8”.
 8
               83.   To be clear: this Summons, Ex. 8, is dated August 11, 2010. This means that, at
 9
     the time that NLSS/Resolvly first solicited her via telemarketing phone calls that Vivian
10
     Grijalva’s student loan debt had already been dismissed in California state court and
11
     the statute of limitations to collect on that debt had run years before. The Defendants
12
     have done nothing other than defraud Vivian Grijalva, steal thousands of dollars from her,
13
     and cause her severe harm. This is the well-established pattern and practice of these
14

15
     Defendants and their RICO Enterprise.

16
               84.   NLSS, via advanced-fee payments processed by RAM, drafted $446.85 from

17
     Vivian Grijalva, monthly, for approximately five years, without providing her any debt
18   resolution, or legal services, or any value, whatsoever.
19             85.   Further, this financial loss has caused Vivian Grijalva a cascade of financial,
20   hedonic, and psychological harm to be described to the jury at trial.
21             Second-Named Plaintiff, Evan Wendt
22             86.   Evan Wendt has suffered severe financial, and hedonic, harm from a nearly
23   identical fact-pattern as first-named Plaintiff, Vivian Grijalva, at the hands of the Defendants’,
24   and their agents’ wrongful conduct, as pleaded in this Second Amended Complaint.
25             87.   Evan Wendt, upon information and belief, like the other Plaintiffs in this
26   lawsuit, had his personal financial information deceptively solicited by Defendant, Resolvly,
27   via its Web site, Resolvly.com (the true nature, and purpose, of the solicitation of this personal
28
     financial information was not disclosed to the Plaintiffs), who then unlawfully sold, or
     ______________________________________________________________________________________________
                                                 - 25 –

                                            SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 26 of 58 Page ID #:888



 1
     otherwise provided this unlawfully-obtained information, for a fee, to NLSS, and the RICO
 2
     Enterprise, in general.
 3
           88.      Evan Wendt began receiving telemarketing phone calls from persons claiming to
 4
     be with “the Kevin Mason law firm”, but who really were sales staff of NLSS/Resolvly,
 5
     working on behalf of the Enterprise, in general, on or about March 2016.
 6
           89.      The same identical Kevin Mason/Kevin Mason, P.A. (now operating as GM
 7
     Law Firm, LLC, with Chantel Grant as its attorney-marketing-front)/NLSS/Resolvly sales
 8
     pitch, made by salespeople believed to be employed by NLSS/Resolvly/Gregory
 9
     Fishman/Julie Queler, was made to Evan Wendt in March 2016.
10
           90.      This sales pitch, specifically, was: that for the payment of 50% of the principal
11
     balance of his total student loan debts, paid over five years in equal monthly installments, that
12
     “the law firm” would have Evan Wendt’s entire student loan balance eliminated with his
13
     creditors through their “program”.
14

15
           91.      A Narrative Synopsis, written by Evan Wendt, explaining the facts underlying his

16
     claims in this matter is attached to, and incorporated into, this Second Amended Complaint as

17
     Exhibit “9”.
18         92.      According to Evan Wendt’s Narrative Synopsis, Ex. 9, Page 1:
19         “In March of 2016 I received a phone call on my cell phone from a person who gave the name
20         Joe DeVito. He advised me that he could look at my student loans and possibly help me
           challenge amounts improperly loaned to me and have my student loan debt cut in half, possibly
21
           even eliminated. He stated that they would look at the school’s financial aid practices as it relates
22
           to informing students about financing their education to see if they used illegal or fraudulent
23         practices when recommending loan products, and whether they properly informed students of
24         what their loan debt and repayment would be following graduation. It was my understanding that

25         Joe Devito was calling on behalf of a law firm that would look into the private student loans to see
           if the lenders used predatory loan practices and whether money was lent knowing it would be
26
           impossible for the borrower to repay. He stated that the law firm was successful in getting the
27
           loans reduced or even resolved. He also stated that the general process could take up to 36
28         months to resolve the loans.

     ______________________________________________________________________________________________
                                                 - 26 –

                                            SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 27 of 58 Page ID #:889



 1

 2         Following this conversation, we exchanged information by email and I signed several documents.
           One document was a contract for me to pay Kevin Mason, Esq. and his law firm to assist me in
 3
           student loan debt negotiations. My understanding was that the payments were a retainer for the
 4
           law firm to negotiate a settlement with the lender(s) to lower the amount I owed on my private
 5         student loans, or to have them completely discharged. The payments to the law firm were to be
 6         made for a period of five years and totalled [sic] $35,079.50, which is exactly half of the amount

 7         owed at that time on my private student loans.”

 8
           93.    Evan Wendt entered into his contract for legal services (the purported, but non-

 9
     existent, “student loan debt resolution program”) on March 23, 2016. This attorney-client
10   agreement also included a contract with NLSS and RAM Servicing. Evan Wendt’s initial
11   Attorney-Client Agreement with Kevin Mason/Kevin Mason, P.A./NLSS/RAM is attached
12   to, and incorporated into, this Second Amended Complaint as Exhibit “10”.
13         94.    Suddenly, without notice, and without any explanation – and identical to all
14   other Plaintiffs – agents at NLSS, working on behalf of “the law firm”, required Evan Wendt
15   to complete a new Limited Power of Attorney Agreement with GM Law Firm, who has never
16   previously been in the picture of this “program”. This surprise switch of the attorneys and law
17   firms involved in this student loan debt resolution “program” raises serious questions about
18   the legitimacy of this “program” and the web of companies and persons that comprise the
19   Enterprise, and its financial apparatus – Resolvly; NLSS; GM Law Firm; Kevin Mason, P.A.;
20
     Gregory Fishman; Julie Queler; Chantel Grant; Kevin Mason; and others – behind it all.
21
           95.    The Defendants, all of them, acting in concert, took monthly auto draft
22
     payments of $487.22 from Evan Wendt, from March 2016 through October 2018.
23
           96.    In October 2018, Evan Wendt placed a stop-payment order on these auto drafts,
24
     as a result of his shock and dismay after realizing that, although he had been sued, and served
25
     with a summons, by his student loan creditor in the New York state court in an action that it
26
     still pending, as of the drafting of this Second Amended Complaint, that NLSS/GM Law
27
     Firm/Kevin Mason/Chantel Grant were doing nothing to resolve this serious problem for
28
     him. See Evan Wendy Narrative Synopsis, Ex. 9.
     ______________________________________________________________________________________________
                                                 - 27 –

                                           SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 28 of 58 Page ID #:890



 1
            97.     A copy of the state court collection lawsuit that has been filed against Evan
 2
     Wendt, despite his representation in the so-called “student loan debt resolution program” at
 3
     issue in this lawsuit, is attached to, and incorporated into, this Second Amended Complaint as
 4
     Exhibit “11”.
 5
            98.     It is unconscionable that Evan Wendt was sued in state court while being
 6
     represented by the Defendants in this “student loan debt resolution program.” The thought
 7
     of Evan Wendt, like all other Plaintiffs in this case, being tricked, via telemarketing, into
 8
     paying his attorneys, Kevin Mason and Chantel Grant, and their law firms, tens of thousands
 9
     of dollars – with these massive illegal advanced-fees to be split amongst Kevin Mason,
10
     Chantel Grant, NLSS, RAM, Resolvly, and GM Law Firm, and the Enterprise, generally –
11
     only to have his credit ruined for student loan delinquencies and, like many other Plaintiffs in
12
     this suit, being actively sued in state court for collection of his student loans, with the balance
13
     in full, and collections costs, attorney’s fees, and interest added, being demanded from his
14

15
     creditor(s).

16
            99.     It is additionally mortifying that the Defendants hired New York counsel for

17
     Evan Wendt without his knowledge. This New York attorney, Glen Kurtis, hired by the
18   Defendants, have filed pleadings, and otherwise represented Evan Wendt in the New York
19   state court collection lawsuit, without ever speaking to Evan Wendt.
20          100. Evan Wendt’s RAM Payment-Processing Agreement is attached to, and
21   incorporated into, this Second Amended Complaint as Exhibit “12”. The form of this RAM
22   Payment-Processing Agreement is identical to the same RAM Payment-Processing Agreement
23   executed by each Plaintiff in this matter, with only the Plaintiffs’ names, the amount of
24   monthly draft-payments made by RAM, the starting-date of the monthly-drafts made by
25   RAM, and the date of the month for each subsequent monthly-draft to be made by RAM
26   being different amongst the Plaintiffs in this case.
27          101. Further, the financial loss caused by this “student loan debt resolution program”
28
     of NLSS/Resolvly/Kevin Mason/Chantel Grant/Kevin Mason, P.A./GM Law
     ______________________________________________________________________________________________
                                                 - 28 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 29 of 58 Page ID #:891



 1
     Firm/Gregory Fishman/Julie Queler, with RAM as the sole and exclusive payment-processor,
 2
     has caused Evan Wendt, like all Plaintiffs in this matter, a cascade of financial, hedonic, and
 3
     psychological harm to be described to the jury at trial.
 4
               Third-Named Plaintiff, Jasmine Young
 5
           102. Jasmine Young has suffered severe financial, and hedonic, harm from an
 6
     identical fact-pattern as the other named-Plaintiffs at the hands of the Defendants’, their
 7
     RICO Enterprise’s, and their agents’, negligent and/or fraudulent conduct, as pleaded
 8
     throughout this Second Amended Complaint.
 9
           103. Jasmine Young, upon information and belief, like the other Plaintiffs in this
10
     lawsuit, had her personal financial information deceptively solicited by Defendant, Resolvly,
11
     via its Web site, Resolvly.com (the true nature, and purpose, of the solicitation of this personal
12
     financial information was not disclosed to the Plaintiffs), who then unlawfully sold, or
13
     otherwise provided this unlawfully-obtained information, for a fee, to NLSS, and the
14

15
     Enterprise, in general.

16
           104. Jasmine Young began receiving telemarketing phone calls from persons claiming

17
     to be with “the Kevin Mason law firm”, but who really were sales staff of NLSS/Resolvly,
18   working on behalf of the Enterprise, in general, on or about late July 2016.
19         105. The same identical Kevin Mason/Kevin Mason, P.A. (now operating as GM
20   Law Firm, LLC, with Chantel Grant as its attorney-marketing-front)/NLSS/Resolvly sales
21   pitch, made by salespeople believed to be employed by NLSS/Resolvly/Gregory
22   Fishman/Julie Queler, was made to Jasmine Young in late July and early August 2016.
23         106. This sales pitch made by the Enterprise’s salesperson to Jasmine Young in late
24   July and early August 2016, specifically, was: that for the payment of 50% of the principal
25   balance of her total student loan debts, paid over five years in equal monthly installments, that
26

27

28


     ______________________________________________________________________________________________
                                                 - 29 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 30 of 58 Page ID #:892



 1
     “the law firm” would have her, Jasmine Young’s, entire student loan balance eliminated with
 2
     her creditors through its, “the law firm’s”3, so-called “program”.
 3
             107. Jasmine Young entered into her contract for legal services with Kevin Mason
 4
     and Kevin Mason, P.A., on August 3, 2016.
 5
             108. The initial Attorney-Client Agreement between Jasmine Young and Kevin
 6
     Mason/Kevin Mason, P.A. is attached to, and incorporated into, this Second Amended
 7
     Complaint as Exhibit “13”.
 8
             109. This attorney-client agreement also included previously undisclosed contracts
 9
     with NLSS and RAM. Although Kevin Mason and Kevin Mason, P.A., are listed as the
10
     attorney and law firm on this attorney-client contract, Jasmine Young, like all Plaintiffs, has
11
     been shuffled around between attorneys and law firms – including Chantel Grant and GM
12
     Law Firm – without explanation throughout her time as a client of the NLSS/Kevin
13
     Mason/Kevin Mason P.A./GM Law Firm/Kevin Mason/Chantel Grant so-called “student
14

15
     loan debt resolution program”.

16
             110. The Defendants, as a part of their scheme, took illegal, advanced-fee, monthly

17
     auto draft payments of $863.32 from Jasmine Young, each month, from August 2016 to
18   August 2018.
19           111. A Payment History of the money stolen from Jasmine Young by the
20   Defendants, acting in concert, in this lawsuit – showing a total theft of $21,583.25 as to
21

22

     3
23    It is of great importance for the Court to understand that the Enterprise’s salespeople, on the front end, are
     evasive, and otherwise conceal, who NLSS or RAM are in this overall “program”. The salespeople, employees
24   of NLSS, with training from Gregory Fishman and Julie Queler, the primary investors behind this Enterprise,
     represent themselves during the front-end telemarketing sales calls to prospective clients, like the Plaintiffs, as
25   being with “the law firm”, which was Kevin Mason/Kevin Mason, P.A., but, since Fall/Winter of 2016, has
     been GM Law Firm/Chantel Grant – with Kevin Mason’s involvement, even with GM Law Firm, seeming to
26
     have terminated some time in 2017. Meanwhile, NLSS, who is represented as the law firm’s “payment
27
     processor”, on the front end, turns out to function as the law firm, with its “paralegals” purportedly handling
     all client accounts. Finally, it then turns out that the actual payment-processor for this entire “program” is
28   RAM, Reliant Account Management, out of Orange County, California. RAM debits all client-payments and
     then distributes the drafted-funds, minus its fee, to the members of the Enterprise, presumably through
     National Legal Staffing Support, LLC. This fact-pattern applies to all Plaintiffs in this case.
     ______________________________________________________________________________________________
                                                 - 30 –

                                                SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 31 of 58 Page ID #:893



 1
     Jasmine Young, alone – and prepared on “GM Law Firm” letterhead is attached to, and
 2
     incorporated into, this Second Amended Complaint as Exhibit “14”.
 3
           112. Although Jasmine Young has not (yet, to her knowledge) been sued by her
 4
     student loan creditor(s), her credit has been ruined due, exclusively and solely, to the
 5
     negligence and/or fraud committed by Defendants, NLSS/Kevin Mason P.A./GM Law
 6
     Firm/Kevin Mason/Chantel Grant/Gregory Fishman/Julie Queler, as pleaded in this lawsuit.
 7
           113. Identical to the other Plaintiffs, and suddenly, without notice, and without any
 8
     explanation, NLSS/Kevin Mason/Kevin Mason P.A. required Jasmine Young to complete a
 9
     new Limited Power of Attorney Agreement with GM Law Firm/Chantel Grant/Kevin
10
     Mason as the new attorneys and law firm in this student loan debt resolution “program”. This
11
     surprise, and coerced, switch of the attorneys and law firms involved in this student loan debt
12
     resolution “program” that was forced upon all clients of this “program”, including all
13
     Plaintiffs, Jasmine Young included, in the Fall and Winter of 2016, is evidenced by Jasmine
14

15
     Young’s (coerced) GM Law Firm/Chantel Grant/Kevin Mason Limited Power of Attorney

16
     form. This GM Law Firm/Chantel Grant/Kevin Mason Limited Power of Attorney form,

17
     executed by Jasmine Young on December 20, 2016, is attached to, and incorporated into, this
18   Second Amended Complaint as Exhibit “15”.
19         114. Further, the financial loss caused by this “student loan debt resolution program”
20   of NLSS/Resolvly/Kevin Mason/Chantel Grant/Kevin Mason, P.A./GM Law
21   Firm/Gregory Fishman/Julie Queler, with RAM as the sole and exclusive payment-processor,
22   has caused Jasmine Young, like all Plaintiffs in this matter, a cascade of financial, hedonic, and
23   psychological harm to be described to the jury at trial.
24             Fourth-Named Plaintiff, Erinn Sudol
25         115. Erinn Sudol has suffered severe financial, and hedonic, harm from an identical
26   fact-pattern as the other named-Plaintiffs at the hands of the Defendants’, their RICO
27   Enterprise’s, and their agents’, negligent and/or fraudulent conduct, as pleaded in this Second
28
     Amended Complaint.
     ______________________________________________________________________________________________
                                                 - 31 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 32 of 58 Page ID #:894



 1
           116. Erinn Sudol, upon information and belief, like the other Plaintiffs in this lawsuit,
 2
     had her personal financial information deceptively solicited by Defendant, Resolvly, via its
 3
     Web site, Resolvly.com (the true nature, and purpose, of the solicitation of this personal
 4
     financial information was not disclosed to the Plaintiffs), who then unlawfully sold, or
 5
     otherwise provided this unlawfully-obtained information, for a fee, to NLSS, and the
 6
     Enterprise, in general.
 7
           117. Erinn Sudol began receiving telemarketing phone calls from persons claiming to
 8
     be with “the Kevin Mason law firm”, but who really were sales staff of NLSS/Resolvly,
 9
     working on behalf of the Enterprise, in general, on or about late September 2015.
10
           118. The same identical Kevin Mason/Kevin Mason, P.A. (now operating as GM
11
     Law Firm, LLC, with Chantel Grant as its attorney-marketing-front)/NLSS/Resolvly sales
12
     pitch, made by salespeople believed to be employed by NLSS/Resolvly/Gregory
13
     Fishman/Julie Queler, was made to Erinn Sudol in late September 2015.
14

15
           119. This sales pitch made by the Enterprise’s salesperson to Erinn Sudol in late

16
     September 2015, specifically, was: that for the payment of 50% of the principal balance of her

17
     total student loan debts, paid over five years in equal monthly installments, that “the law firm”
18   would have her, Erinn Sudol’s, entire student loan balance eliminated with her creditors
19   through its, “the law firm’s”, so-called “program”.
20         120. Erinn Sudol entered into her contract for legal services (the purported, but non-
21   existent, “student loan debt resolution program”) on September 30, 2015.
22         121. This attorney-client agreement also included a contract with NLSS and RAM
23   Servicing. Although Kevin Mason and Kevin Mason, P.A., are listed as the attorney and law
24   firm on this attorney-client contract, Erinn Sudol has been shuffled around between attorneys
25   and law firms – including Chantel Grant and GM Law Firm – and otherwise been harmed by
26   the negligence and/or fraud of all Defendants in this lawsuit, who, collectively, comprise the
27   RICO Enterprise described in this Second Amended Complaint.
28


     ______________________________________________________________________________________________
                                                 - 32 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 33 of 58 Page ID #:895



 1
            122. Erinn Sudol’s initial Attorney-Client Agreement with Kevin Mason/Kevin
 2
     Mason, P.A. is attached to, and incorporated into, this Second Amended Complaint as
 3
     Exhibit “16”.
 4
            123. The RAM Payment-Processing Agreement, executed in connection with this
 5
     racket on the part of Erinn Sudol, is attached to, and incorporated into, this Second Amended
 6
     Complaint as Exhibit “17”.
 7
            124. The Defendants, as a part of their negligence and/or fraud, took illegal monthly
 8
     auto draft payments of $401.07, plus fees, from Erinn Sudol, from September 2015 –
 9
     November 2018.
10
            125. Although Erinn Sudol has not (yet) been sued by her student loan creditor(s), to
11
     her knowledge, her credit has been ruined due, exclusively and solely, to the negligence
12
     and/or fraud committed by the Defendants, as pleaded in this lawsuit. Erinn Sodul’s
13
     creditors, especially Wells Fargo, have also begun highly-aggressive collection activities against
14

15
     her and her co-signor family members that have caused severe financial, emotional, and

16
     hedonic injury to Erinn Sodul.

17
            126. Further, the financial loss caused by this “student loan debt resolution program”
18   of NLSS/Resolvly/Kevin Mason/Chantel Grant/Kevin Mason, P.A./GM Law
19   Firm/Gregory Fishman/Julie Queler, with RAM as the sole and exclusive payment-processor,
20   has caused Erinn Sudol, like all Plaintiffs in this matter, a cascade of financial, hedonic, and
21   psychological harm to be described to the jury at trial.
22             Fifth-Named Plaintiff, Jennifer Ackerman
23          127. Jennifer Ackerman has suffered severe financial, and hedonic, harm from an
24   identical fact-pattern as the other named-Plaintiffs at the hands of the Defendants’, their
25   RICO Enterprise, and their agents’, negligent and/or fraudulent conduct, as pleaded in this
26   Second Amended Complaint.
27          128. Jennifer Ackerman, upon information and belief, like the other Plaintiffs in this
28
     lawsuit, had her personal financial information deceptively solicited by Defendant, Resolvly,
     ______________________________________________________________________________________________
                                                 - 33 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 34 of 58 Page ID #:896



 1
     via its Web site, Resolvly.com (the true nature, and purpose, of the solicitation of this personal
 2
     financial information was not disclosed to the Plaintiffs), who then unlawfully sold, or
 3
     otherwise provided this unlawfully-obtained information, for a fee, to NLSS, and the
 4
     Enterprise, in general.
 5
           129. Jennifer Ackerman began receiving telemarketing phone calls from persons
 6
     claiming to be with “the Kevin Mason law firm”, but who really were sales staff of
 7
     NLSS/Resolvly, working on behalf of the Enterprise, in general, on or about early April 2015.
 8
           130. The same identical Kevin Mason/Kevin Mason, P.A. (now operating as GM
 9
     Law Firm, LLC, with Chantel Grant as its attorney-marketing-front)/NLSS/Resolvly sales
10
     pitch, made by salespeople believed to be employed by NLSS/Resolvly/Gregory
11
     Fishman/Julie Queler, was made to Jennifer Ackerman in early-to-mid April 2015.
12
           131. This sales pitch made by the Enterprise’s salesperson to Jennifer Ackerman in
13
     April 2015, specifically, was: that for the payment of 50% of the principal balance of her total
14

15
     student loan debts, paid over five years in equal monthly installments, that “the law firm”

16
     would have her, Jennifer Ackerman’s, entire student loan balance eliminated with her

17
     creditors through its, “the law firm’s”, so-called “program”.
18         132. Jennifer Ackerman entered into her contract for legal services (the purported,
19   but non-existent, “student loan debt resolution program”) on April 17, 2015.
20         133. This attorney-client agreement also included a contract with NLSS and RAM
21   Servicing. Identical to the other Plaintiffs and Class Members, Jennifer Ackerman has been
22   shuffled around between attorneys and law firms – including Kevin Mason, Kevin Mason,
23   P.A., Chantel Grant, and GM Law Firm – and otherwise been harmed by the negligence
24   and/or fraud of all Defendants in this lawsuit, who, collectively, comprise the RICO
25   Enterprise described in this Second Amended Complaint.
26         134. The Defendants, as a part of their negligence and/or fraud, took monthly auto
27   draft payments of $411.52 from Jennifer Ackerman, from April 2015 to November 2018.
28


     ______________________________________________________________________________________________
                                                 - 34 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 35 of 58 Page ID #:897



 1
           135. Although Jennifer Ackerman has not (yet) been sued by her student loan
 2
     creditor(s), her credit has been ruined due, exclusively and solely, to the negligence and/or
 3
     fraud committed by the Defendants, as pleaded in this lawsuit.
 4
           136. Further, the financial loss caused by this “student loan debt resolution program”
 5
     of NLSS/Resolvly/Kevin Mason/Chantel Grant/Kevin Mason, P.A./GM Law
 6
     Firm/Gregory Fishman/Julie Queler, with RAM as the sole and exclusive payment-processor,
 7
     has caused Jennifer Ackerman, like all Plaintiffs in this matter, a cascade of financial, hedonic,
 8
     and psychological harm to be described to the jury at trial.
 9
               Sixth-Named Plaintiff, Elizabeth Ripoli
10
           137. Elizabeth Ripoli has suffered severe financial, and hedonic, harm from an
11
     identical fact-pattern as the other named-Plaintiffs at the hands of the Defendants’, their
12
     RICO Enterprise, and their agents’, negligent and/or fraudulent conduct, as pleaded in this
13
     Second Amended Complaint.
14

15
           138. Elizabeth Ripoli, upon information and belief, like the other Plaintiffs in this

16
     lawsuit, had her personal financial information deceptively solicited by Defendant, Resolvly,

17
     via its Web site, Resolvly.com (the true nature, and purpose, of the solicitation of this personal
18   financial information was not disclosed to the Plaintiffs), who then unlawfully sold, or
19   otherwise provided this unlawfully-obtained information, for a fee, to NLSS, and the
20   Enterprise, in general.
21         139. Elizabeth Ripoli began receiving telemarketing phone calls from persons
22   claiming to be with “the Kevin Mason law firm”, but who really were sales staff of
23   NLSS/Resolvly, working on behalf of the Enterprise, in general, on or about mid-to-late
24   September 2015.
25         140. The same identical Kevin Mason/Kevin Mason, P.A. (now operating as GM
26   Law Firm, LLC, with Chantel Grant as its attorney-marketing-front)/NLSS/Resolvly sales
27   pitch, made by salespeople believed to be employed by NLSS/Resolvly/Gregory
28
     Fishman/Julie Queler, was made to Elizabeth Ripoli in mid-to-late September 2015.
     ______________________________________________________________________________________________
                                                 - 35 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 36 of 58 Page ID #:898



 1
            141. This sales pitch made by the Enterprise’s salesperson to Elizabeth Ripoli in
 2
     September 2015, specifically, was: that for the payment of 50% of the principal balance of her
 3
     total student loan debts, paid over five years in equal monthly installments, that “the law firm”
 4
     would have her, Elizabeth Ripoli’s, entire student loan balance eliminated with her creditors
 5
     through its, “the law firm’s”, so-called “program”.
 6
            142. Elizabeth Ripoli entered into her contract for legal services (the purported, but
 7
     non-existent, “student loan debt resolution program”) on September 24, 2015.
 8
            143. This attorney-client agreement also included a contract with NLSS and RAM
 9
     Servicing. Identical to the other Plaintiffs, Elizabeth Ripoli has been shuffled around between
10
     attorneys and law firms – including Kevin Mason, Kevin Mason, P.A., Chantel Grant, and
11
     GM Law Firm – and otherwise been harmed by the negligence and/or fraud of all
12
     Defendants in this lawsuit, who, collectively, comprise the RICO Enterprise described in this
13
     Second Amended Complaint.
14

15
            144. The Defendants, as a part of their negligence and/or fraud, took illegal, advance-

16
     fee, monthly auto draft payments of $417.83 from Elizabeth Ripoli, from September 2015 to

17
     November 2018.
18          145. Although Elizabeth Ripoli has not (yet) been sued by her student loan
19   creditor(s), her credit has been ruined due, exclusively and solely, to the negligence and/or
20   fraud committed by the Defendants, as pleaded in this lawsuit.
21          146. Further, the financial loss caused by this “student loan debt resolution program”
22   of NLSS/Resolvly/Kevin Mason/Chantel Grant/Kevin Mason, P.A./GM Law
23   Firm/Gregory Fishman/Julie Queler, with RAM as the sole and exclusive payment-processor,
24   has caused Elizabeth Ripoli, like all Plaintiffs in this matter, a cascade of financial, hedonic,
25   and psychological harm to be described to the jury at trial.
26             Seventh-Named Plaintiff, Jaime Sweat
27          147. Jaime Sweat has suffered severe financial, and hedonic, harm from an identical
28
     fact-pattern as the other named-Plaintiffs at the hands of the Defendants’, their RICO
     ______________________________________________________________________________________________
                                                 - 36 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 37 of 58 Page ID #:899



 1
     Enterprise, and their agents’, negligent and/or fraudulent conduct, as pleaded in this Second
 2
     Amended Complaint.
 3
           148. Jamie Sweat, upon information and belief, like the other Plaintiffs in this lawsuit,
 4
     had her personal financial information deceptively solicited by Defendant, Resolvly, via its
 5
     Web site, Resolvly.com (the true nature, and purpose, of the solicitation of this personal
 6
     financial information was not disclosed to the Plaintiffs), who then unlawfully sold, or
 7
     otherwise provided this unlawfully-obtained information, for a fee, to NLSS, and the
 8
     Enterprise, in general.
 9
           149. Jamie Sweat began receiving telemarketing phone calls from persons claiming to
10
     be with “the Kevin Mason law firm”, but who really were sales staff of NLSS/Resolvly,
11
     working on behalf of the Enterprise, in early March 2016.
12
           150. The same identical Kevin Mason/Kevin Mason, P.A. (now operating as GM
13
     Law Firm, LLC, with Chantel Grant as its attorney-marketing-front)/NLSS/Resolvly sales
14

15
     pitch, made by salespeople believed to be employed by NLSS/Resolvly/Gregory

16
     Fishman/Julie Queler, was made to Jamie Sweat in early March 2016.

17
           151. This sales pitch made by the Enterprise’s salesperson to Jamie Sweat in March
18   2016, specifically, was: that for the payment of 50% of the principal balance of her total
19   student loan debts, paid over five years in equal monthly installments, that “the law firm”
20   would have her, Jamie Sweat’s, entire student loan balance eliminated with her creditors
21   through its, “the law firm’s”, so-called “program”.
22         152. Jaime Sweat entered into her contract for legal services (the purported, but non-
23   existent, “student loan debt resolution program”) on May 5, 2016.
24         153. This attorney-client agreement also included a contract with NLSS and RAM
25   Servicing. Although Kevin Mason and Kevin Mason, P.A., were marketed as the attorney and
26   law firm “fronts” of this RICO Enterprise, Jaime Sweat has been shuffled around between
27   attorneys and law firms – including Chantel Grant and GM Law Firm – and otherwise been
28


     ______________________________________________________________________________________________
                                                 - 37 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 38 of 58 Page ID #:900



 1
     harmed by the negligence and/or fraud of all Defendants in this lawsuit, who, collectively,
 2
     comprise the RICO Enterprise described in this Second Amended Complaint.
 3
           154. The Defendants, as a part of their negligence and/or fraud, took monthly auto
 4
     draft payments of $722.61 from Jaime Sweat, from May 2016 to approximately October 2018.
 5
           155. Despite being a paying client of the NLSS/Kevin Mason/Kevin Mason,
 6
     P.A./GM Law Firm/Chantel Grant “student loan debt resolution program”, on October 17,
 7
     2018, Jamie Sweat’s student loan creditor, National Collegiate Student Loan Trust 2007-4, a
 8
     Delaware Statutory Trust, sued Jaime Sweat for the accelerated total balance of her unpaid
 9
     student loans, plus interest and attorney’s fees, in the Superior Court for the State of
10
     Washington, Pacific County.
11
           156. To be clear: Jamie Sweat has been sued by her student loan creditor for non-
12
     payment of her student loans, despite her “membership” in the “student loan debt resolution
13
     program” of the Defendants. Not only is this unconscionable and shocking, but this is also
14

15
     how Jamie Sweat discovered this fraud and her immense financial and hedonic injuries, all

16
     caused by the Defendants and their RICO Enterprise.

17
           Eighth-named Plaintiff, Jetzebell Garcia
18         157. Jetzebell Garcia has suffered severe financial, and hedonic, harm from an
19   identical fact-pattern as the other named-Plaintiffs at the hands of the Defendants’, their
20   RICO Enterprise, and their agents’, negligent and/or fraudulent conduct, as pleaded in this
21   Second Amended Complaint.
22         158. Jetzebell Garcia, upon information and belief, like the other Plaintiffs in this
23   lawsuit, had her personal financial information deceptively solicited by Defendant, Resolvly,
24   via its Web site, Resolvly.com (the true nature, and purpose, of the solicitation of this personal
25   financial information was not disclosed to the Plaintiffs), who then unlawfully sold, or
26   otherwise provided this unlawfully-obtained information, for a fee, to NLSS, and the
27   Enterprise, in general.
28


     ______________________________________________________________________________________________
                                                 - 38 –

                                           SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 39 of 58 Page ID #:901



 1
           159. Jetzbell Garcia began receiving telemarketing phone calls from persons claiming
 2
     to be with “the Kevin Mason law firm”, but who really were sales staff of NLSS/Resolvly,
 3
     working on behalf of the Enterprise, in general, on or about mid-June 2015.
 4
           160. The same identical Kevin Mason/Kevin Mason, P.A. (now operating as GM
 5
     Law Firm, LLC, with Chantel Grant as its attorney-marketing-front)/NLSS/Resolvly sales
 6
     pitch, made by salespeople believed to be employed by NLSS/Resolvly/Gregory
 7
     Fishman/Julie Queler, was made to Jetzebell Garcia in mid-June 2015.
 8
           161. This sales pitch made by the Enterprise’s salesperson to Jetzbell Garcia in June
 9
     2015, specifically, was: that for the payment of 50% of the principal balance of her total
10
     student loan debts, paid over five years in equal monthly installments, that “the law firm”
11
     would have her, Jetzbell Garcia’s, entire student loan balance eliminated with her creditors
12
     through its, “the law firm’s”, so-called “program”.
13
           162. Jetzebell Garcia entered into her contract for legal services (the purported, but
14

15
     non-existent, “student loan debt resolution program”) on June 19, 2015.

16
           163. This attorney-client contract, and ancillary agreement(s), between Kevin

17
     Mason/Kevin Mason, P.A./NLSS/RAM and Jetzbell Garcia are identical the related forms of
18   all other Plaintiffs in this matter, with the only differences being: monthly “plan” payment
19   amount; the start date of the “program” and corresponding first payment; and the end date
20   for the “program” plan payments.
21         164. Identical to the other Plaintiffs, Jetzebell Garcia has been shuffled around
22   between attorneys and law firms – including Kevin Mason, Kevin Mason, P.A., Chantel
23   Grant, and GM Law Firm – and otherwise been harmed by the negligence and/or fraud of all
24   Defendants in this lawsuit, who, collectively, comprise the RICO Enterprise described in this
25   Second Amended Complaint.
26         165. The Defendants, as a part of their negligence and/or fraud, took 37 separate
27   illegal, advanced-fee, monthly auto draft payments of $267.31, plus fees, from Jetzebell
28
     Garcia, from July 2015 to August 2018.
     ______________________________________________________________________________________________
                                                 - 39 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 40 of 58 Page ID #:902



 1
             166. Although Jetzebell Garcia has not (yet) been sued by her student loan creditor(s),
 2
     her credit has been ruined due, exclusively and solely, to the negligence and/or fraud
 3
     committed by the Defendants, as pleaded in this lawsuit.
 4
             167. Further, the financial loss caused by this “student loan debt resolution program”
 5
     of NLSS/Resolvly/Kevin Mason/Chantel Grant/Kevin Mason, P.A./GM Law
 6
     Firm/Gregory Fishman/Julie Queler, with RAM as the sole and exclusive payment-processor,
 7
     has caused Jetzebell Garcia, like all Plaintiffs in this matter, a cascade of financial, hedonic,
 8
     and psychological harm to be described to the jury at trial.
 9
             Ninth-named Plaintiff, Ericka Zura
10
             168. Ericka Zura has suffered severe financial, and hedonic, harm from an identical
11
     fact-pattern as the other named-Plaintiffs at the hands of the Defendants’4, their RICO
12
     Enterprise, and their agents’, negligent and/or fraudulent conduct, as pleaded in this Second
13
     Amended Complaint.
14

15
             169. Ericka Zura, upon information and belief, like the other Plaintiffs in this lawsuit,

16
     had her personal financial information deceptively solicited by Defendant, Resolvly, via its

17
     Web site, Resolvly.com (the true nature, and purpose, of the solicitation of this personal
18   financial information was not disclosed to the Plaintiffs), who then unlawfully sold, or
19   otherwise provided this unlawfully-obtained information, for a fee, to NLSS, and the
20   Enterprise, in general.
21           170. Ericka Zura began receiving telemarketing phone calls from persons claiming to
22   be with “the GM law firm”5, but who really were sales staff of NLSS/Resolvly, working on
23   behalf of the Enterprise, in early-to-mid March 2016.
24           171. A nearly-identical Kevin Mason/GM Law Firm, LLC/Chantel
25   Grant/NLSS/Resolvly sales pitch, made by salespeople believed to be employed by
26
     4
27
       Ericka Zura only pleads the causes of action of RICO Act liability and liability for “substantial assistance”
     under the Telemarketing Sales Rules as to Defendant, Kevin Mason, P.A. Ericka Zura pleads all causes of
28   action against Kevin Mason, individually, based upon his involvement as a Managing Attorney at GM Law
     Firm.
     5
       The “GM” in GM Law Firm, at least originally, stood for (Chantel) Grant and (Kevin) Mason.
     ______________________________________________________________________________________________
                                                 - 40 –

                                               SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 41 of 58 Page ID #:903



 1
     NLSS/Resolvly/Gregory Fishman/Julie Queler, was made to Ericka Zura in early-to-mid
 2
     March 2016.
 3
           172. This sales pitch made by the Enterprise’s salesperson to Ericka Zura in March
 4
     2016, specifically, was: that for the payment of 50% of the principal balance of her total loan
 5
     debts, paid over 40 months (this being the one difference in sales pitch between Ericka Zura
 6
     and the other Plaintiffs) in equal monthly installments, that “the law firm” would have her,
 7
     Ericka Zura’s, entire student and consumer loan balance eliminated with her creditors through
 8
     its, “the law firm’s”, so-called “program”.
 9
           173. Ericka Zura entered into her contract for legal services (the purported, but non-
10
     existent, “student loan debt resolution program”) with GM Law Firm/Kevin Mason/Chantel
11
     Grant on March 20, 2016.
12
           174. The Defendants, as a part of their negligence and/or fraud, took monthly auto
13
     draft payments of $366.74, plus fees, from Ericka Zura, from March 2016 to approximately
14

15
     April 2019.

16
           175. Despite being a paying client of the NLSS/Kevin Mason/GM Law

17
     Firm/Chantel Grant “debt resolution program”, on April 27, 2018, one of Ericka Zura’s
18   creditors, Synchrony Bank, sued Ericka Zura for the accelerated total balance of her unpaid
19   consumer loan, plus interest and attorney’s fees, in the Perrysburg Municipal Court, Wood
20   County, State of Ohio.
21         176. To be clear: Ericka Zura has been sued by her creditors for non-payment of her
22   loans, despite her “membership” in the “loan debt resolution program” of the Defendants.
23   Not only is this unconscionable and shocking, but this is also how Ericka Zura discovered
24   this fraud and her immense financial and hedonic injuries, all caused by the Defendants and
25   their RICO Enterprise.
26         Tenth-named Plaintiff, Zachary Hodges
27         177. Zachary Hodges has suffered severe financial, and hedonic, harm from an
28
     identical fact-pattern as the other named-Plaintiffs at the hands of the Defendants’, their
     ______________________________________________________________________________________________
                                                 - 41 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 42 of 58 Page ID #:904



 1
     RICO Enterprise’s, and their agents’, negligent and/or fraudulent conduct, as pleaded in this
 2
     Second Amended Complaint.
 3
             178. Zachary Hodges, upon information and belief, like the other Plaintiffs in this
 4
     lawsuit, had his personal financial information deceptively solicited by Defendant, Resolvly,
 5
     via its Web site, Resolvly.com (the true nature, and purpose, of the solicitation of this personal
 6
     financial information was not disclosed to the Plaintiffs), who then unlawfully sold, or
 7
     otherwise provided this unlawfully-obtained information, for a fee, to NLSS, and the
 8
     Enterprise, in general.
 9
             179. Zachary Hodges began receiving telemarketing phone calls from persons, among
10
     them, “Joe DeVito”, claiming to be with “the Kevin Mason law firm”, but who really were
11
     sales staff of NLSS/Resolvly, working on behalf of the Enterprise, in general, on or about
12
     mid-August 2016.
13
             180. The same identical Kevin Mason/Kevin Mason, P.A. (now operating as GM
14

15
     Law Firm, LLC, with Chantel Grant as its attorney-marketing-front)/NLSS/Resolvly sales

16
     pitch, made by salespeople, including “Joe DeVito”, believed to be employed by

17
     NLSS/Resolvly/Gregory Fishman/Julie Queler, was made to Zachary Hodges in mid-August
18   2016.
19           181. This sales pitch made by the Enterprise’s salespersons, including “Joe DeVito”,
20   to Zachary Hodges in mid-August 2016, specifically, was: that for the payment of 50% of the
21   principal balance of his total student loan debts, paid over five years in equal monthly
22   installments, that “the law firm” would have his, Zachary Hodges’, entire student loan balance
23   eliminated with his creditors through its, “the law firm’s”, so-called “program”.
24           182. Zachary Hodges entered into his contract for legal services (the purported, but
25   non-existent, “student loan debt resolution program”) with an “Effective Date” of August 11,
26   2016.
27           183. This attorney-client agreement also included a contract with NLSS and RAM
28
     Servicing. Although Kevin Mason and Kevin Mason, P.A., are listed as the attorney and law
     ______________________________________________________________________________________________
                                                 - 42 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 43 of 58 Page ID #:905



 1
     firm on this attorney-client contract, Zachary Hodges has been shuffled around between
 2
     attorneys and law firms – including Chantel Grant and GM Law Firm – and otherwise been
 3
     harmed by the negligence and/or fraud of all Defendants in this lawsuit, who, collectively,
 4
     comprise the RICO Enterprise described in this Second Amended Complaint.
 5
           184. Zachary Hodges’s initial Attorney-Client Agreement with Kevin Mason/Kevin
 6
     Mason, P.A. is attached to, and incorporated into, this Second Amended Complaint as
 7
     Exhibit “18”.
 8
           185. The RAM Payment-Processing Agreement, executed in connection with this
 9
     racket on the part of Zachary Hodges, is attached to, and incorporated into, this Second
10
     Amended Complaint via its inclusion in Exhibit “19”.
11
           186. The Defendants, as a part of their negligence and/or fraud, took illegal monthly
12
     auto draft payments of $307.74, plus fees, from Zachary Hodges, from August 2016 through
13
     March 2017, and then began taking an increase amount of $322.17, plus fees, from March
14

15
     2017 until Zachary Hodges cancelled the RAM auto draft payments with his bank in April

16
     2019. The final RAM auto draft that the Defendants took from Zachary Hodges was for

17
     $322.17, plus fees, drafted on April 15, 2019.
18         187. Although Zachary Hodges has not (yet) been sued by his student loan
19   creditor(s), to his knowledge, his credit has been harmed due to the negligence and/or fraud
20   committed by the Defendants, as pleaded in this lawsuit.
21         188. Further, the financial loss caused by this “student loan debt resolution program”
22   of NLSS/Resolvly/Kevin Mason/Chantel Grant/Kevin Mason, P.A./GM Law
23   Firm/Gregory Fishman/Julie Queler, with RAM as the sole and exclusive payment-processor,
24   has caused Zachary Hodges, like all Plaintiffs in this matter, a cascade of financial, hedonic,
25   and psychological harm to be described to the jury at trial.
26         Eleventh and Twelfth-named Plaintiffs, Michael Pari and Anthony Pari
27         189. Anthony Pari, and his father, Michael Pari, have suffered severe financial, and
28
     hedonic, harm from an identical fact-pattern as the other named-Plaintiffs at the hands of the
     ______________________________________________________________________________________________
                                                 - 43 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 44 of 58 Page ID #:906



 1
     Defendants’, their RICO Enterprise’s, and their agents’, negligent and/or fraudulent conduct,
 2
     as pleaded in this Second Amended Complaint.
 3
            190. Anthony Pari, upon information and belief, like the other Plaintiffs in this
 4
     lawsuit, had his personal financial information deceptively solicited by Defendant, Resolvly,
 5
     via its Web site, Resolvly.com (the true nature, and purpose, of the solicitation of this personal
 6
     financial information was not disclosed to the Plaintiffs), who then unlawfully sold, or
 7
     otherwise provided this unlawfully-obtained information, for a fee, to NLSS, and the
 8
     Enterprise, in general.
 9
            191. Anthony Pari began receiving telemarketing phone calls from persons claiming
10
     to be with “the Kevin Mason law firm”, but who really were sales staff of NLSS/Resolvly,
11
     working on behalf of the Enterprise, in general, on or about November 2015.
12
            192. Due to his financial problems in paying his student loans, Anthony Pari enlisted
13
     his father, Michael Pari, to help him navigate his student loan situation in the Fall of 2015.
14

15
     Anthony Pari brought in his father to assist him in working with the attorneys and staff of the

16
     Kevin Mason/Kevin Mason, P.A./NLSS (later the GM Law Firm/Chantel Grant) “student

17
     loan debt resolution program” that is at issue in this lawsuit, beginning in November 2015,
18   but continuing to this day.
19          193. As a co-signor on his son, Anthony Pari’s, student loans, Michael Pari acted in
20   his individual interests, and as an agent of his son, in connection with the “student loan debt
21   resolution program” at issue in this lawsuit.
22          194. Further, Anthony Pari and his father, Michael Pari, were, at all relevant times,
23   joint clients of the Defendants and their involvement with the “student loan debt resolution
24   program” at issue in this lawsuit.
25          195. Michael Pari, in addition to being a client of the “program” at issue in this
26   lawsuit, was, at all relevant times, an explicitly-intended third-party beneficiary of all
27   representations, promises, and duties owed to his son, Anthony Pari, by the Defendants in
28
     connection with the “student loan debt resolution program” at issue in this lawsuit.
     ______________________________________________________________________________________________
                                                 - 44 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 45 of 58 Page ID #:907



 1
             196. Despite the fact that father and son, Michael and Anthony Pari, were both client
 2
     of this “program”, the same identical Kevin Mason/Kevin Mason, P.A. (now operating as
 3
     GM Law Firm, LLC, with Chantel Grant as its attorney-marketing-front)/NLSS/Resolvly
 4
     sales pitch, made by salespeople believed to be employed by NLSS/Resolvly/Gregory
 5
     Fishman/Julie Queler, was made to Michael Pari and Anthony Pari in November 2015.
 6
             197. This sales pitch made by the Enterprise’s salespersons to both Michael Pari and
 7
     Anthony Pari in November 2015, specifically, was: that for the payment of 50% of the
 8
     principal balance of Anthony Pari’s total student loan debts, paid over five years in equal
 9
     monthly installments, that “the law firm” would have his, Anthony Pari’s, entire student loan
10
     balance eliminated with his creditors through its, “the law firm’s”, so-called “program”.
11
             198. Michael Pari and Anthony Pari entered into their contract for legal services (the
12
     purported, but non-existent, “student loan debt resolution program”) in November 2015.
13
             199. This attorney-client agreement also included a contract with NLSS and RAM
14

15
     Servicing. Although Kevin Mason and Kevin Mason, P.A., are listed as the attorney and law

16
     firm on this attorney-client contract, Michael Pari and Anthony Pari have been shuffled

17
     around between attorneys and law firms – including Chantel Grant and GM Law Firm – and
18   otherwise been harmed by the negligence and/or fraud of all Defendants in this lawsuit, who,
19   collectively, comprise the RICO Enterprise described in this Second Amended Complaint.
20           200. The Defendants, as a part of their negligence and/or fraud, took illegal monthly
21   auto draft payments of $309.16, plus fees, from Michael and Anthony Pari, from November
22   2015 through August 2018, and then began taking an amount of $302.22, plus fees, from
23   August 2018 until Michael Pari cancelled the RAM auto draft payments with his bank in April
24   2019.
25           201. These RAM auto draft transactions are transferred, minus RAM’s fee, each
26   month to NLSS, who then distributes the illegal fee-proceeds to Kevin Mason/Kevin Mason,
27   P.A./GM Law Firm/Chantel Grant/Gregory Fishman/Julie Queler, and John and Jane Does
28
     Defendants 1-5 and XYZ Business Entity Defendants 1-5.
     ______________________________________________________________________________________________
                                                 - 45 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 46 of 58 Page ID #:908



 1
           202. Via the 44 illegal RAM payments, NLSS, and the Defendants’ Enterprise,
 2
     collectively, has stolen $13,568.32 from Michael Pari and Anthony Pari, out of pocket, alone.
 3
           203. Although Michael Pari and Anthony Pari have not (yet) been sued by their
 4
     student loan creditor(s), to their knowledge, their credit has been harmed due to the
 5
     negligence and/or fraud committed by the Defendants, as pleaded in this lawsuit.
 6
           204. Further, the financial loss caused by this “student loan debt resolution program”
 7
     of NLSS/Resolvly/Kevin Mason/Chantel Grant/Kevin Mason, P.A./GM Law
 8
     Firm/Gregory Fishman/Julie Queler, with RAM as the sole and exclusive payment-processor,
 9
     has caused Michael Pari and Anthony Pari, like all Plaintiffs in this matter, a cascade of
10
     financial, hedonic, and psychological harm to be described to the jury at trial.
11
     V.    TOLLING
12
           205. Plaintiffs had no way of knowing the true nature and extent of Defendants’
13
     illegal advanced-fee “student loan debt resolution” telemarketing scheme necessary to
14
     prosecute their claims. As demonstrated by this Second Amended Complaint, the Defendants
15
     were intent on hiding their behavior from their clients.
16
           206. Defendants were under a continuous duty to disclose to Plaintiffs the true
17
     character, quality, and nature of the legal representation, and other “student loan debt
18
     resolution” services, that they were providing.
19
           207. Defendants knowingly and actively concealed their illegal advanced-fee “student
20
     loan debt resolution” telemarketing scheme, and Plaintiffs reasonably relied upon Defendants’
21
     knowing and active concealment. Plaintiffs had no way of knowing the true character, quality
22
     and nature of the legal representation for which they have been, and continue to be, charged.
23
           208. Accordingly, the applicable statutes of limitations have been tolled by operation
24
     of the discovery rule and Defendants’ concealment with respect to all claims pleaded in this
25
     Second Amended Complaint, and Defendants are estopped from relying on any statutes of
26
     limitations in defense of this action. Further, Defendants’ conduct, as directed by Gregory
27
     Fishman, Julie Queler, Kevin Mason, and Chantel Grant, was part of a continuing, systematic
28
     practice, with the last act in this ongoing illegal, advanced-fee “student loan debt resolution”
     ______________________________________________________________________________________________
                                                 - 46 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 47 of 58 Page ID #:909



 1
     telemarketing scheme taking place within the applicable statute of limitations. As such, the
 2
     Defendants are liable for all acts undertaken as part of the scheme as continuing violations.
 3
     VI.   CLAIMS
 4                                          FIRST CLAIM
 5

 6
                 VIOLATION OF THE RACKETEER INFLUENCED
               AND CORRUPT ORGANIZATIONS ACT, 18 U.S.C. § 1962(C)
 7         ON BEHALF OF THE NATIONWIDE CLASS AND THE SUB-CLASSES
 8
                          AGAINST ALL DEFENDANTS
 9         209. Plaintiffs hereby incorporate, by reference, the preceding paragraphs as if they
10   were fully set forth herein.
11         210. Plaintiffs, each member of the Classes, and Defendants are “persons,” as that
12   term is defined in 18 U.S.C. §§ 1961(3) and 1962(c).
13         A.     Enterprise
14         211. For purposes of this claim, the RICO “enterprise” is an association-in-fact, as
15   the term is defined in 18 U.S.C. §§ 1961(4) and 1962(c), consisting of Kevin Mason, P.A.; GM
16   Law Firm, LLC; Kevin P. Mason, esq., individually; Chantel L. Grant, esq., individually;
17   National Legal Staffing Support, LLC; Reliant Account Management (RAM), LLC; Resolvly,
18   LLC; Gregory Fishman, individually; Julie Queler, individually; John and Jane Doe
19   Defendants 1-5, and XYZ Business Entity Defendants 1-5 (“the Enterprise”). The Enterprise
20   is separate and distinct from the persons that constitute the Enterprise.
21         212. The Enterprise was primarily managed by Gregory Fishman, Julie Queler, Kevin
22   Mason, Chantel Grant, and RAM, as the Enterprise’s sole and exclusive payment-processor.
23         213. The companies and individuals that constitute the Enterprise were associated for
24   the common purpose of defrauding their clients by charging them for illegal, advanced-fee
25   “student loan debt resolution” legal services, via a nationwide telemarketing operation, and
26   otherwise defrauding clients out of their monthly fees based upon promises of complete
27   student loan debt elimination through their “program”.
28


     ______________________________________________________________________________________________
                                                 - 47 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 48 of 58 Page ID #:910



 1
           214. At all relevant times, the Enterprise was engaged in and its activities affected
 2
     interstate commerce. The proceeds of the Enterprise were distributed to its participants.
 3         215. The Enterprise has operated from at least January 2015 and its operation is
 4   ongoing. The Enterprise has an ascertainable structure separate and apart from the pattern of
 5   racketeering activity in which the participants engage.
 6
           C.     The Pattern of Racketeering Activity
 7         216. At all relevant times, in violation of 18 U.S.C. § 1962(c), Gregory Fishman, Julie
 8   Queler, Kevin Mason, Chantel Grant, and RAM, as the Enterprise’s payment-processor,
 9   conducted the affairs of the Enterprise through a pattern of racketeering activity as defined in
10   RICO, 18 U.S.C. § 1961(5), as described in this Second Amended Complaint. Gregory
11   Fishman, Kevin Mason, Chantel Grant, and RAM have conducted the affairs of the
12   Enterprise and participated in the operation and management of the Enterprise. Gregory
13   Fishman and Julie Queler participate in this pattern of racketeering activity through the
14   business entities, National Legal Staffing Support and Resolvly.
15         D.     The Predicate Acts of Mail and Wire Fraud and Violations of the
16                Telemarketing Act and the Telemarketing Sales Rules
17         217. The pattern of racketeering activity consisted of mail and/or wire fraud in
18   violation of 18 U.S.C. §§ 1341 and 1343. Specifically, Kevin Mason, Chantel Grant, Gregory
19   Fishman, NLSS, RAM, and Resolvly, engaged in an intentional scheme or artifice to defraud
20   their clients into setting up monthly auto draft payments under the false, or negligent, premise
21   that the Defendants would completely eliminate their clients’ student loan balances with their
22   respective creditors for payment of 50% of their total loan balance, paid over five years of
23   monthly payments to NLSS/Kevin Mason/GM Law Firm, via RAM as the payment-
24   processor.
25         218. Of course, the promises of total student loan debt elimination rarely, if ever,
26   happen. Upon information and belief, the Defendants simply pocket these “plan payments”
27   and otherwise convert them for their own, personal gain.
28


     ______________________________________________________________________________________________
                                                 - 48 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 49 of 58 Page ID #:911



 1
            219. The false statement and omissions, and mail and/or wire communications that
 2
     were made by NLSS/Kevin Mason/Resolvly/GM Law Firm/John and Jane Does
 3   Defendants 1-5/XYZ Business Entity Defendants 1-5 in furtherance of the scheme
 4   constituted predicate acts of mail and/or wire fraud.
 5          220. It was reasonably foreseeable to all Defendants, including RAM, that the mails
 6   and/or wires would be used in furtherance of the scheme, and the mails and/or wires were in
 7   fact used to further and execute the scheme.
 8          221. The nature and pervasiveness of the Enterprise necessarily entailed frequent wire
 9   and/or mail transmissions. The precise dates of such transmissions cannot be alleged without
10   access to the books and records of the Defendants. Nevertheless, Plaintiffs can allege such
11   transmissions generally.
12          222. For the purpose of furthering and executing the scheme, the Defendants,
13   including RAM, regularly transmitted and caused to be transmitted by means of wire
14   communication in interstate commerce writings, electronic data and funds, and also regularly
15   caused matters and things to be placed in post offices or authorized depositories, or deposited
16   or caused to be deposited matters or things to be sent or delivered by private or commercial
17   interstate carrier.
18          223. These communications contained both affirmative misrepresentations about the
19   nature of the charges, and were also intended to deceive Plaintiffs into believing that the
20   monthly charges assessed to their bank accounts were legitimate.
21          224. These are only examples of certain instances of the pattern of racketeering
22   activity consisting of mail and/or wire fraud violations engaged in by the Defendants. Each
23   electronic and/or postal transmission was incident to an essential part of the scheme. As
24   detailed above, the Defendants engaged in similar activities with respect to each Plaintiff.
25          225. Each interstate wire transfer of funds from the Plaintiffs to RAM, and then from
26   RAM to NLSS (and presumably further downstream transfers, from there, to the other
27   participants in this Enterprise), was incident to an essential part of the scheme. As detailed
28   above, the Defendants engaged in similar activities with respect to each Plaintiff.
     ______________________________________________________________________________________________
                                                 - 49 –

                                         SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 50 of 58 Page ID #:912



 1
            226. Additionally, each such electronic and/or postal transmission constituted a
 2
     predicate act of wire and/or mail fraud in that each transmission furthered and executed the
 3   scheme to defraud the Defendants’ clients.
 4          227. The predicate acts of mail and wire fraud constitute a pattern of racketeering
 5   activity as defined in 18 U.S.C. § 1961(5). The predicate acts were not isolated events, but
 6   related acts aimed at the common purpose and goal of defrauding the Defendants’ clients to
 7   pay unlawful, monthly, advanced-fees for telemarketed “student loan debt resolution” legal
 8   services (as a part of a “settlement program” that also does not exist), solely in order for the
 9   Defendants to reap illicit profits.
10          228. Additionally, Defendants, NLSS/Resolvly/Gregory Fishman/Julie
11   Queler/Kevin Mason/Kevin Mason, P.A./GM Law Firm/Chantel Grant/John and Jane Doe
12   Defendants 1-5/XYZ Business Entities 1-5 all directly engaged in a pattern of racketeering
13   activity, as defined in 18 U.S.C. § 1961(5), by their repeated, flagrant, and continuing
14   violations of 16 C.F.R. § 310.4(a)(5)(i)’s prohibition on the collection of payment of advanced-
15   fees for telemarketed “debt relief services” prior to the underlying consumer debts having
16   either been settled or renegotiated.
17          229. Even further, Defendants, NLSS/Resolvly/Gregory Fishman/Julie
18   Queler/Kevin Mason/Kevin Mason, P.A./GM Law Firm/Chantel Grant/John and Jane Doe
19
     Defendants 1-5/XYZ Business Entities 1-5 all directly engaged in a pattern of racketeering
20
     activity, as defined in 18 U.S.C. § 1961(5), by their repeated, flagrant, and continuing
21
     violations of 16 C.F.R. § 310.3(a)(2)(x). This is because the TSR prohibits sellers and
22
     telemarketers from misrepresenting, directly or by implication, any material aspect of any debt
23
     relief service, including, but not limited to, the amount of money or the percentage of the
24
     debt amount that a customer may save by using the service.
25
            230. All Defendants, including RAM, substantially participated in these predicate acts.
26
     These activities amounted to a common course of conduct, with similar pattern and purpose,
27
     intended to deceive borrowers.
28


     ______________________________________________________________________________________________
                                                 - 50 –

                                            SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 51 of 58 Page ID #:913



 1
           E.       Injury to Plaintiffs
 2
           231. As a direct and proximate result of violations of 18 U.S.C. § 1962(c) by
 3   Defendants, Plaintiffs and the Classes have been injured in their business or property within
 4   the meaning of 18 U.S.C. § 1964(c). Plaintiffs and the Classes paid and/or were charged for
 5   unlawful, monthly auto draft charges to their bank accounts by reason, and as a direct,
 6   proximate and foreseeable result, of the scheme alleged.
 7         232. Plaintiffs and the Classes were also charged overdraft fees, and other amounts,
 8   after the Defendants deducted the unlawful amounts from Plaintiffs’ accounts, and/or
 9   otherwise assessed charges that they were not entitled to collect.
10         233. Under the provisions of 18 U.S.C. § 1964(c), all Defendants are jointly and
11   severally liable to Plaintiffs and the Classes for three times the damages sustained, plus the
12   costs of bringing this suit, including reasonable attorneys’ fees.
13                                          SECOND CLAIM
14    VIOLATIONS OF THE TELEMARKETING AND CONSUMER FRAUD AND
15          ABUSE PREVENTION ACT, 15 U.S.C. §§ 6101-6108, AND THE
              TELEMARKETING SALES RULES, 16 C.F.R. PART 310,
16
                       AGAINST ALL DEFENDANTS
17
           234. Plaintiffs incorporate, by reference, the preceding paragraphs as if they were fully
18
     set forth herein.
19
           235. To induce customers, like the Plaintiffs, to pay the advanced fees, Defendants’
20
     telemarketers have claimed that the student loan debt relief is guaranteed and, if Defendants
21
     were unable to secure the promised debt relief, they would refund fees charged to
22
     consumers.
23
           236. Defendants’ telemarketers have typically collected consumers’ payment
24
     information on the initial phone call. Defendants have charged consumers advanced-fees for
25
     purported debt relief services before achieving any results, and, in many instances, have failed
26
     to achieve any results on behalf of the consumer. This is certainly the case with Plaintiffs in
27
     this matter.
28


     ______________________________________________________________________________________________
                                                 - 51 –

                                           SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 52 of 58 Page ID #:914



 1
           237. In fact, Defendants’, Kevin Mason/Kevin Mason, P.A./NLSS/GM Law
 2
     Firm/Chantel Grant’s, contracts state that they will not perform services on the loans until
 3   payment has been received.
 4         238. In numerous instances, Defendants’ telemarketers have emailed consumers a
 5   link to a contract to sign electronically. Defendants’ telemarketers have typically pressured
 6   consumers into quickly signing the contract electronically while the telemarketer is still on the
 7   phone.
 8         239. The Plaintiffs in this action did not receive the debt relief services that
 9   Defendants, and their agents, promised them.
10         240. The Defendants do seem to do one thing, and only one thing: send cease and
11   desist letters to their clients’ loan servicers, but only to place their clients’ loans into the “do
12   not contact” category. This simply delays consumers’ discovery that their student loans are
13   not being paid and that they have not been enrolled in a forgiveness program or other
14   repayment plan, while Defendants continue to collect their monthly fees. As a result, many
15   consumers, including Plaintiffs, have fallen behind on their student loan payments or have
16   had additional interest accrue. This has led to the state court collection lawsuits, and
17   ruinations of credit histories, described in this lawsuit.
18         241. Moreover, contrary to Defendants’ telemarketers’ oral representations,
19   consumers’ payments to Defendants are not applied to their student loans; rather,
20   Defendants keep them as illegal, advanced-fees.
21         242. In connection with the telemarketing of student loan debt relief services to
22   Plaintiffs, as described in this lawsuit, Defendants have requested or received payment of a
23   fee or consideration for debt relief services before:
24         a.     Defendants have renegotiated, settled, reduced, or otherwise altered the terms of
25         at least one debt pursuant to a settlement agreement, debt management plan, or other
26         such valid contractual agreement executed by the customer; and
27

28


     ______________________________________________________________________________________________
                                                 - 52 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 53 of 58 Page ID #:915



 1
               b.     The customer has made at least one payment pursuant to that settlement
 2
               agreement, debt management plan, or other valid contractual agreement between the
 3             customer and the creditor.
 4             243. Defendants’ acts or practices, as described in this Second Amended Complaint,
 5       are abusive telemarketing acts or practices that violate Section 310.4(a)(5)(i) of the TSR and
 6       that have caused each Plaintiff in excess of $50,000 in actual damages.
 7             244. The Plaintiffs bring their privates causes of action under the TSR and demand all
 8       relief, as described in this Second Amended Complaint for these violations, jointly and
 9       severally, from the Defendants.
10                                                THIRD CLAIM
11                                    FRAUD
12       AGAINST DEFENDANTS, NATIONAL LEGAL STAFFING SUPPORT, KEVIN
          MASON, P.A.6, KEVIN MASON, GM LAW FIRM, CHANTEL GRANT, JOHN
13
            AND JANE DOES DEFENDANTS 1-5, AND XYZ BUSINESS ENTITY
14                                DEFENDANTS 1-5
15             245. Plaintiffs incorporate by reference the preceding paragraphs as if they were fully
16   set forth in this Second Amended Complaint.
17             246. In the alternative to the Plaintiffs’ negligence-based claims, the intentional
18   misrepresentation of material facts related to the purported “private student loan debt
19   resolution program” made by Defendants, NLSS/Kevin Mason, P.A./Kevin Mason/GM
20   Law Firm/Chantel Grant, and their agents, to Plaintiffs constitute separate frauds that have
21   been committed against Plaintiffs, as detailed in this Second Amended Complaint.
22             247. The above-named Defendants have committed, or actively participated in,
23   knowing and intentional misrepresentations of the services provided by the “student loan
24   debt resolution program” that is at issue in this lawsuit. These misrepresentations – that
25   Plaintiffs will be entirely debt free from their student loans for payment of 50% of their total
26   student loan balance, in connection with the “program”, over five years’ of monthly payments
27   – are material and that are knowingly false.
28
     6
         Ericka Zura does not plead a fraud cause of action against named-Defendant, Kevin Mason, P.A.
     ______________________________________________________________________________________________
                                                 - 53 –

                                              SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 54 of 58 Page ID #:916



 1
            248. As a result of their reasonable reliance on the above-named Defendants’
 2
     fraudulent misrepresentations, detailed through this Second Amended Complaint, Plaintiffs
 3   have suffered an ascertainable loss of money, property, and other damages.
 4          249. As a result of Defendants, NLSS/Kevin Mason, P.A./Kevin Mason/GM Law
 5   Firm/Chantel Grant’s, and their agents’, fraudulent misrepresentations about their “student
 6   loan debt resolution program”, Plaintiffs are entitled to recover compensatory damages, all
 7   costs of litigation, along with punitive damages in an amount sufficient to deter such conduct
 8   in the future, and attorney’s fees.
 9                                              FOURTH CLAIM
10                LEGAL MALPRACTICE (PROFESSIONAL NEGLIGENCE)
11
         AGAINST DEFENDANTS, KEVIN MASON, P.A.7, KEVIN MASON, GM LAW FIRM,
         CHANTEL GRANT, AND JOHN AND JANE DOE ATTORNEY DEFENDANTS 1-5
12

13
            250. Plaintiffs incorporate, by reference, the facts pleaded in the preceding paragraphs

14
     of this Second Amended Complaint.

15
            251.    Attorneys, Kevin Mason, Chantel Grant, and their law firms, Kevin Mason, P.A.,

16
     and GM Law Firm, LLC, and currently unidentified attorneys and business entities working

17
     with these attorney and law firms (John and Jane Does 1-5) have committed breaches of the

18
     tort-based duties that they owed to Plaintiffs, as their clients. These Defendants are the

19
     “Attorney and Law Firm Defendants” in this lawsuit.

20
            252. As a result of their reasonable reliance on the Attorney and Law Firm

21
     Defendants’ negligent omissions/negligent legal services – believing that the Attorney and

22
     Law Firm Defendants would eliminate their student loan debts, as promised – the Plaintiffs

23
     have suffered an ascertainable loss of money, property, and other damages (including damage

24
     to their credit reports, and suffering from other adverse collection activities from their

25
     respective creditors).

26
     7
27
      Plaintiff, Ericka Zura, does not plead a negligence claim against Kevin Mason, P.A, since, by the time she
     was brought into the “program”, GM Law Firm/Kevin Mason/Chantel Grant were the attorneys working in
28   connection with the Defendants’ “student loan debt resolution” scheme – and no longer Kevin Mason, P.A.
     Ericka Zura does plead professional negligence claims against: Kevin Mason; Chantel Grant; GM Law Firm;
     John and Jane Doe (Attorney) Defendants 1-5.
     ______________________________________________________________________________________________
                                                 - 54 –

                                             SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 55 of 58 Page ID #:917



 1
            253. Further, the Attorney and Law Firm Defendants violated the professional duties
 2
     that they owed to Plaintiffs when they charged them illegal, and unreasonable, advanced-fees
 3
     for the telemarketed student loan debt relief promised to Plaintiffs, described supra, but that
 4
     the Attorney and Law Firm Defendants never actually provided.
 5
            254. Based upon this professional negligence cause of action against the Attorney and
 6
     Law Firm Defendants, Kevin Mason/Kevin Mason, P.A./GM Law Firm/Chantel Grant,
 7
     Plaintiffs demand a judgment against these Defendants, jointly and severally, for: all actual
 8
     damages suffered as a result of the negligence of these Defendants; all consequential damages
 9
     suffered as a result of the negligence of these Defendants; a refund of all monies paid to these
10
     Defendants, with pre-and-post judgment interest; all attorney’s fees; all costs of litigation.
11
            255. The Attorney and Law Firm Defendants are joint-and severally liable to
12
     Plaintiffs for their legal malpractice – based upon their concerted action and scheme – as
13
     pleaded in this Second Amended Complaint. Plaintiffs further make demand for
14
     indemnification of all judgments, and legal fees, incurred as a result of any state court
15
     collection lawsuits brought, or to be brought, against Plaintiffs by their student loan creditors,
16
     against the Attorney and Law Firm Defendants, named above.
17
                                                 FIFTH CLAIM
18
            BREACHES OF THE DUTY OF GOOD FAITH AND FAIR DEALING
19                        AGAINST ALL8 DEFENDANTS
20
            256. Plaintiffs incorporate, by reference, the facts pleaded in the preceding paragraphs
21
     of this Second Amended Complaint.
22
            257. All Defendants – as described with particularity throughout this Second
23
     Amended Complaint – have repeatedly violated the duties of good faith and fair dealing that
24
     they owed, and still owe, to the Plaintiffs. This is because, through their RICO Enterprise, the
25
     Defendants have all profited from their concerted violations of the Telemarketing Sales Rules,
26

27

28   8
      Ericka Zura does not plead a breach of duty of good faith and fair dealing claim against Defendant, Kevin
     Mason, P.A.
     ______________________________________________________________________________________________
                                                 - 55 –

                                             SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 56 of 58 Page ID #:918



 1
     along with profiting from the other consumer frauds described in this Second Amended
 2
     Complaint.
 3
            258. Specifically, Defendants, NLSS/Kevin Mason/Kevin Mason, P.A./GM Law
 4
     Firm/Chantel Grant/Gregory Fishman/Julie Queler/Resolvly, and their agents, have
 5
     committed willful breaches of the duty of good faith and fair dealing owed to the Plaintiffs
 6
     when they unlawfully, and dishonestly, solicited advanced-fees for the telemarketed “student
 7
     loan debt resolution program”, as described, in detail, in the Second Amended Complaint.
 8
            259. RAM, likewise, committed willful breaches of the duty of good faith and fair
 9
     dealing owed to the Plaintiffs when it, unlawfully, provided substantial assistance to the other
10
     Defendants’ illegal, advanced-fees, “student loan debt resolution program” telemarketing
11
     scheme, as described, in detail, in this Second Amended Complaint.
12
            260. As a sole and proximate result of these wrongful acts on the part of all
13
     Defendants, respectively, Plaintiffs demand a judgment against them, jointly and severally, for:
14
     all actual damages suffered as a result of Defendants’ breaches of the duty of food faith and
15
     fair dealing; a refund of all client-monies converted by the Defendants, with pre-and-post
16
     judgment interest; all attorney’s fees; costs of litigation; and punitive damages.
17
     VII. PRAYER FOR RELIEF
18
            Plaintiffs request that this Court enter a judgment against Defendants and in favor of
19   Plaintiffs, and award the following relief:
20          a.     that the conduct herein be declared, adjudged and decreed to be unlawful;
21          b.     award Plaintiffs and members of the Classes appropriate relief, including actual
22   damages, statutory damages, treble damages, punitive damages, and restitutionary
23   disgorgement;
24          c.     award all costs of prosecuting the litigation, including expert fees;
25          d.     award pre-and-post-judgment interest;
26          e.     award attorneys’ fees; and
27          f.     grant such additional relief as this Court may deem just and proper.
28


     ______________________________________________________________________________________________
                                                 - 56 –

                                          SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 57 of 58 Page ID #:919



 1
     VIII. DEMAND FOR JURY TRIAL
 2
            Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs hereby demand a trial by
 3   jury as to all claims in this action.
 4
     Dated: May 28, 2019                                Respectfully submitted,
 5

 6                                                      GAMEZ LAW FIRM, P.C.
                                                        Daniel Gamez (222578)
 7                                                      Gamez Law Firm, PC
                                                        515 South Flower Street
 8                                                      Suite 3600
                                                        Los Angeles, CA 90071
 9
                                                        -and-
10

11                                                      THE LAW OFFICE OF MACY D.
                                                        HANSON, PLLC
12
                                                        /s/ Macy D. Hanson
13                                                      Macy D. Hanson
                                                        Mississippi Bar No.: 104197
14
                                                        (pro hac vice)
15                                                      The Echelon Center
16
                                                        102 First Choice Drive
                                                        Madison, Mississippi 39110
17                                                      Telephone: (601) 853-9521
18

19

20

21

22

23

24

25

26

27

28


     ______________________________________________________________________________________________
                                                 - 57 –

                                             SECOND AMENDED COMPLAINT
 Case 8:18-cv-02010-JLS-DFM Document 69 Filed 05/28/19 Page 58 of 58 Page ID #:920



 1
                                    CERTIFICATE OF SERVICE
 2

 3
           I am employed in the County of Madison, Mississippi; I am over the age of eighteen
 4
     years and not a party to the within entitled action; my business address is 102 First Choice
 5
     Drive, Madison, Mississippi 39110. I am a registered user of the CM/ECF system for the
 6
     United States District Court for the Central District of California.
 7

 8
           On May 28, 2019, I electronically filed the foregoing document with the Clerk of the

 9
     Court using the CM/ECF system. To the best of my knowledge, all counsel to be served in

10
     this action are registered CM/ECF users and will be served by the CM/ECF system.

11
           I declare under penalty of perjury under the laws of the United States of America that
12
     the foregoing is true and correct.
13

14
           Executed on May 28, 2019, at Madison, Mississippi.
15

16
                                                           /s/ Macy D. Hanson
17
                                                            MACY D. HANSON
18                                                         (Admitted Pro Hac Vice)
19

20

21

22

23

24

25

26

27

28


     ______________________________________________________________________________________________
                                                 - 58 –

                                          SECOND AMENDED COMPLAINT
